     Case 2:16-cv-06794-AB-JC Document 321-1 Filed 01/13/20 Page 1 of 66 Page ID
                                      #:26582
                       CLASS ACTION SETTLEMENT AGREEMENT

   This Class Action Settlement Agreement (“Settlement Agreement”) is entered into between
and among the Class Representatives, all Class Members, and the Defendants (hereinafter the
“parties”).

1.       Article 1 - Recitals
1.1      On September 9, 2016, Clifton Marshall, Thomas Hall, Manuel Gonzalez, Ricky
         Hendrickson, Phillip Brooks, and Harold Hylton filed a complaint in the United District
         Court for the Central District of California (Case No. 16-CV-06794) on behalf of the
         Northrop Grumman Savings Plan (the “Plan”) alleging breach of fiduciary duty and
         prohibited transactions under the Employee Retirement Income Security Act (“ERISA”)
         29 U.S.C. §1132(a)(2) and seeking equitable relief under 29 U.S.C. § 1132(a)(3). The
         operative complaint is the second amended complaint filed on November 3, 2017 against
         the following defendants: the Northrop Grumman Corporation (“Northrop”), the
         Northrop Grumman Savings Plan Administrative Committee, the Northrop Grumman
         Savings Plan Investment Committee, Denise Peppard, Michael Hardesty, Kenneth
         Bedingfield, Kenneth Heintz, Prabu Natarajan, Maria Norman, Mark Caylor, Mark
         Rabinowitz, Richard Boak, Debora Catsavas, Teri Herzog, Tiffany McConnell King,
         Christopher McGee, Gary McKenzie, Constance Soloway, Rajender Chandhok, Gloria
         Flach, James Myers, Sunil Navale, Eric Scholten, and Steven Spiegel (the “Complaint”).
         Doc. 132. Specifically, the Complaint alleged the following claims: (1) Defendants
         breached their fiduciary duties and engaged in prohibited transactions by distributing
         Plan assets to Northrop as payment for administrative services and investment-related
         services it provided to the Plan; (2) Defendants breached their fiduciary duties in paying
         unreasonable recordkeeping fees to the Plan’s recordkeeper; (3) Defendants breached
         their fiduciary duties in the management of the Plan’s Emerging Markets Equity Fund
         investment option; (4) Defendants engaged in prohibited transactions in hiring and
         paying third-party service providers, including the Plan’s recordkeeper; (5) Defendants
         failed to monitor their appointed fiduciaries and the groups to whom they delegated
         fiduciary tasks; and (6) for an equitable remedy for recovery of payments to Northrop
         made in breach of Defendants’ fiduciary duties. On August 14, 2019, the Court granted in
         part Defendants’ motion for summary judgment on the claims that certain Defendants
         breached their fiduciary duties and engaged in prohibited transactions with respect to the
         fees paid to the Plan’s recordkeeper and those paid to the managers of the Plan’s
         Emerging Markets Equity Fund investment option, and that Defendants failed to monitor
         their delegates and appointees. Doc. 264. Following the Court’s summary judgment
         order, Plaintiffs’ remaining claims alleged that certain Defendants violated ERISA 29
         U.S.C. §§ 1104 and 1106 by distributing plan assets to Northrop and by not fully
         transitioning the Emerging Markets Equity Fund to passive management until 2014, and
         a claim for equitable relief against Northrop. On October 4, 2019, the Court dismissed
         with prejudice Defendant Maria Norman because she was never served with process.
1.2      On November 2, 2017 [Doc. 130], upon motion by Plaintiffs, the Court certified
         Plaintiffs’ lawsuit as a class action under Federal Rule of Civil Procedure 23(b)(1),
         appointed Plaintiffs’ undersigned attorneys as Class Counsel, appointed Plaintiffs



                                                  1


                                                                                                  Exhibit A
     Case 2:16-cv-06794-AB-JC Document 321-1 Filed 01/13/20 Page 2 of 66 Page ID
                                      #:26583
         Marshall, Hall, Gonzalez, Hendrickson, Brooks, and Hylton as Class Representatives,
         and defined the certified class as follows:
                All persons, excluding defendants and/or other individuals who are liable
                for the conduct described in the complaint, who are or were participants or
                beneficiaries of the Northrop Grumman Savings Plan at any time between
                September 9, 2010 and the date of judgment, and were affected by the
                conduct set forth in this Complaint.
1.3      The trial of Plaintiffs’ remaining claims was scheduled to begin on October 15, 2019. On
         October 15, 2019, before trial commenced, the parties reached a tentative settlement of
         those claims. The terms of the parties’ settlement are memorialized in this Settlement
         Agreement.
1.4      The Class Representatives and Class Counsel consider it desirable and in the Class
         Members’ best interests that the claims against Defendants be settled on behalf of the
         Class Representatives and the Class upon the terms set forth below, and they have
         concluded that such terms are fair, reasonable, and adequate and that this Settlement will
         result in benefits to Class Representatives and the Class.
1.5      Defendants deny all liability for the claims made in the Class Action and maintain that
         they are without any fault or liability. This Settlement Agreement, and the discussions
         between the Settling Parties preceding it, shall in no event be construed as, or be deemed
         to be evidence of, an admission or concession on Defendants’ part of any fault or liability
         whatsoever.
1.6      Defendants contend that the fees incurred by the Plan for administrative services
         performed by Northrop Grumman employees were, at all relevant times, prudent,
         reasonable, and commensurate with the services required given the Plan’s size and
         complexity, and consistent with the prohibited transaction provisions set forth under
         ERISA and applicable regulations. Defendants further contend that the transition from
         active to passive management of the Emerging Markets Equity Fund was a reasoned and
         prudent decision based on a careful assessment of the strengths and weaknesses of each
         management type during the relevant time period.
1.7      The Settling Parties have concluded that it is desirable that the Class Action be finally
         settled upon the terms and conditions set forth in this Settlement Agreement.
1.8      Therefore, the Settling Parties, in consideration of the promises, covenants, and
         agreements herein described, acknowledged by each of them to be satisfactory and
         adequate, and intending to be legally bound, do hereby mutually agree as follows.
2.       Article 2 - Definitions

         As used in this Settlement Agreement and the Exhibits hereto (as listed in Paragraph
         11.20), unless otherwise defined, the following terms have the meanings specified below:

2.1      “Active Account” means an individual investment account in the Plan with a balance
         greater than $0 as of December 31, 2019.




                                                   2


                                                                                                      Exhibit A
  Case 2:16-cv-06794-AB-JC Document 321-1 Filed 01/13/20 Page 3 of 66 Page ID
                                   #:26584
2.2    “Administrative Expenses” means expenses incurred in the administration of this
       Settlement Agreement, including (a) all fees, expenses, and costs associated with
       providing the Settlement Notices to the Class; (b) related tax expenses of the Settlement
       Fund (including taxes and tax expenses as described in Paragraph 5.3); (c) all expenses
       and costs associated with the distribution of funds pursuant to the Plan of Allocation,
       including but not limited to the fees of the Plan’s recordkeeper associated with
       implementing this Settlement Agreement, facilitating the distribution of funds pursuant to
       the Plan of Allocation, and gathering the data necessary to prepare the Plan of Allocation;
       (d) all fees and expenses of the Independent Fiduciary, Settlement Administrator, and
       Escrow Agent; and (e) all fees, expenses, and costs associated with providing notices
       required by CAFA. Excluded from Administrative Expenses are Defendants’ internal
       expenses and the Settling Parties’ respective legal expenses. Administrative Expenses
       shall be paid from the Gross Settlement Amount.

2.3    “Alternate Payee” means a person other than a Plan participant or Beneficiary who is
       entitled to a benefit under the Plan as a result of a Qualified Domestic Relations Order.

2.4    “Attorneys’ Fees and Costs” means the amount awarded by the Court from the Gross
       Settlement Fund as compensation for the services provided by Class Counsel and to be
       provided in the future during the Settlement Period.

2.5    “Authorized Former Participant” means a Former Participant who has submitted a
       completed, satisfactory Former Participant Claim Form that is postmarked before the
       Claims Deadline set by the Court in the Preliminary Order, or electronically submitted
       online no later than the Claims Deadline, whose Former Participant Claim Form is
       accepted by the Settlement Administrator.

2.6    “Beneficiary” means a person who currently is entitled to receive a benefit under the Plan
       upon the death of a Plan participant, other than an Alternate Payee. A Beneficiary
       includes, but is not limited to, a spouse, surviving spouse, legally recognized domestic
       relations partner, or child who currently is entitled to a benefit.

2.7    “CAFA” means the Class Action Fairness Act of 2005, 28 U.S.C. §§1711–1715.

2.8    “Claims Deadline” means a date that is no later than ten (10) calendar days before the
       Fairness Hearing.

2.9    “Class” means the class certified by the Court defined as: All persons, excluding
       Defendants and/or other individuals who are liable for the conduct described in the
       Complaint, who are or were participants or beneficiaries of the Plan at any time between
       September 9, 2010 and the date of judgment, and were affected by the conduct set forth
       in the Complaint.

2.10   “Class Action” means Marshall v. Northrop Grumman Corp., No. 16-CV-6794 in the
       United States District Court for the Central District of California.

2.11   “Class Counsel” means Schlichter Bogard & Denton LLP, 100 South Fourth Street, Suite
       1200, St. Louis, Missouri, 63102.


                                                3


                                                                                                   Exhibit A
  Case 2:16-cv-06794-AB-JC Document 321-1 Filed 01/13/20 Page 4 of 66 Page ID
                                   #:26585
2.12   “Class Members” means all individuals in the Class.

2.13   “Class Period” means the period from September 9, 2010 through the date of the Court’s
       entry of the Final Order.

2.14   “Class Representatives’ Compensation” means an amount to be determined by the Court,
       but not to exceed $25,000 for each Class Representative, which shall be paid from the
       Gross Settlement Amount.

2.15   “Confidentiality Order” means the Protective Order signed by the Court in the Class
       Action on August 3, 2017. Doc. 108.

2.16   “Court” means the United States District Court for the Central District of California.

2.17   “Court of Appeals” means the United States Court of Appeals for the Ninth Circuit.

2.18   “Current Participant” means a member of the Class who participated in the Plan during
       the Class Period and has an Active Account balance as of December 31, 2019. This
       includes any Current Participant who dies before the allocation pursuant to the Plan of
       Allocation is credited to his or her account, as long as the decedent still has an Active
       Account at the time of crediting.

2.19   “Defendants” means the Northrop Grumman Corporation, the Northrop Grumman
       Savings Plan Administrative Committee, the Northrop Grumman Savings Plan
       Investment Committee, Denise Peppard, Michael Hardesty, Kenneth Bedingfield,
       Kenneth Heintz, Prabu Natarajan, Mark Caylor, Mark Rabinowitz, Richard Boak, Debora
       Catsavas, Teri Herzog, Tiffany McConnell King, Christopher McGee, Gary McKenzie,
       Constance Soloway, Rajender Chandhok, Gloria Flach, James Myers, Sunil Navale, Eric
       Scholten, and Steven Spiegel.

2.20   “Defense Counsel” means counsel for Defendants, including Nancy G. Ross and Brian D.
       Netter, Mayer Brown LLP, 71 South Wacker Drive, Chicago, Illinois 60606.

2.21   “Escrow Agent” means Commerce Bank, or another entity as agreed to by the Settling
       Parties.

2.22   “Fairness Hearing” means the hearing scheduled by the Court to consider (a) any
       objections from the Class to the Settlement Agreement, (b) Class Counsel’s Petition for
       Attorneys’ Fees and Costs and Class Representatives’ Compensation, and (c) whether to
       finally approve the Settlement under Federal Rule of Civil Procedure 23.

2.23   “Final Order” means the order and final judgment approving the Settlement Agreement,
       implementing the terms of this Settlement Agreement, and dismissing the Class Action
       with prejudice, to be proposed by the Settling Parties for approval by the Court, in
       substantially the form attached as Exhibit 5 hereto. The date of judgment in the Class
       definition refers to the entry of this Final Order.




                                                4


                                                                                                   Exhibit A
 Case 2:16-cv-06794-AB-JC Document 321-1 Filed 01/13/20 Page 5 of 66 Page ID
                                  #:26586
2.24   “Final” means with respect to any judicial ruling, order, or judgment, that the period for
       any motions for reconsideration, rehearing, appeals, petitions for certiorari, or the like
       (“Review Proceeding”) has expired without the initiation of a Review Proceeding, or, if a
       Review Proceeding has been timely initiated, that it has been fully and finally resolved,
       either by court action or by voluntary action of any party, without any possibility of a
       reversal, vacatur, or modification of any judicial ruling, order, or judgment, including the
       exhaustion of all proceedings in any remand or subsequent appeal and remand. The
       Settling Parties agree that absent an appeal or other attempted review proceeding, the
       period after which the Final Order becomes Final is thirty (30) calendar days after its
       entry.

2.25   “Former Participant” means a member of the Class who participated in the Plan during
       the Class Period and as of December 31, 2019 did not have an Active Account.

2.26   “Former Participant Claim Form” means the form described generally in Paragraph 3.4.2
       and substantially in the form attached as Exhibit 1.

2.27   “Gross Settlement Amount” means the sum of twelve million, three hundred and seventy-
       five thousand dollars ($12,375,000), contributed to the Qualified Settlement Fund
       pursuant to Article 5. The Gross Settlement Amount shall be the full and sole monetary
       payment to the Class, Plaintiffs, and Class Counsel made on behalf of Defendants in
       connection with the Settlement effectuated through this Settlement Agreement.

2.28   “Independent Fiduciary” means Gallagher Fiduciary Advisors, LLC, an independent
       fiduciary, who will serve as a fiduciary to the Plan and who currently has no relationship
       to or interest in any of the Settling Parties and is mutually agreed to by the Settling
       Parties.

2.29   “Net Settlement Amount” means the Gross Settlement Amount minus: (a) all Attorneys’
       Fees and Costs paid to Class Counsel or Other Counsel as authorized by the court; (b) all
       Class Representatives’ Compensation as authorized by the Court; (c) all Administrative
       Expenses; and (d) a contingency reserve not to exceed an amount to be mutually agreed
       upon by the Settling Parties that is set aside by the Settlement Administrator for:
       (1) Administrative Expenses incurred before the Settlement Effective Date but not yet
       paid; (2) Administrative Expenses estimated to be incurred after the Settlement Effective
       Date but before the end of the Settlement Period; and (3) an amount estimated for
       adjustments of data or calculation errors.

2.30   “Other Counsel” means any counsel other than Class Counsel acting on behalf of, or
       seeking to advance the interests of, Plaintiffs or the Class, including Hill Farrer and
       Burrill LLP, 300 South Grand Avenue, 37th Floor, Los Angeles, California 90071.

2.31   “Plaintiffs” means the Class Representatives and the Class Members.

2.32   “Plan” refers to the Northrop Grumman Savings Plan.

2.33   “Plan of Allocation” means the methodology for allocating and distributing the Net
       Settlement Amount pursuant to Article 6 below.


                                                5


                                                                                                    Exhibit A
 Case 2:16-cv-06794-AB-JC Document 321-1 Filed 01/13/20 Page 6 of 66 Page ID
                                  #:26587
2.34   “Plan Fiduciary” means the current named fiduciary for administration of the Plan in the
       Plan document or its delegate.

2.35   “Plan Sponsor” means Northrop Grumman Corporation.

2.36   “Preliminary Order” means the order proposed by the Settling Parties and approved by
       the Court in connection with the Motion for Entry of the Preliminary Order to be filed by
       Class Representatives through Class Counsel, as described in Paragraph 3.2 and in
       substantially the form attached hereto as Exhibit 2.

2.37   “Qualified Settlement Fund” or “Settlement Fund” means the interest-bearing, settlement
       fund account to be established and maintained by the Escrow Agent pursuant to Article 5
       hereof and referred to as the Qualified Settlement Fund (within the meaning of Treas.
       Reg. § 1.468B-1).

2.38   “Released Parties” means (a) each Defendant, together with Maria Norman, (b) each such
       person or entity’s past, present, and future parent corporation(s), (c) each such person or
       entity’s past, present, and future affiliates, subsidiaries, divisions, joint ventures,
       predecessors, successors, successors-in-interest, and assigns, and (d) with respect to (a)
       through (c) above, all of their past, present, and future affiliates, subsidiaries, divisions,
       joint ventures, predecessors, successors, successors-in-interest, assigns, employee benefit
       plan fiduciaries (with the exception of the Independent Fiduciary), administrators, service
       providers, subcontractors, officers, directors, partners, agents, managers, members,
       employees, independent contractors, representatives, attorneys, administrators,
       fiduciaries, insurers, co-insurers, reinsurers, shareholders, accountants, auditors, advisors,
       consultants, trustees, associates, and all persons acting under, by, through, or in concert
       with any of them.

2.39   “Released Claims” means any and all actual or potential claims, actions, demands, rights,
       obligations, liabilities, damages, attorneys’ fees, expenses, costs, and causes of action,
       whether arising under local, state, or federal law, whether by statute, contract, common
       law, equity, or otherwise, whether brought in an individual, representative, or any other
       capacity, whether involving legal, equitable, injunctive, declarative, or any other type of
       relief (including, without limitation, indemnification or contribution), whether known or
       unknown, suspected or unsuspected, asserted or unasserted, foreseen or unforeseen,
       actual or contingent, liquidated or unliquidated, for actions or omissions that occurred
       during the Class Period only, that:

       2.39.1   Were asserted in the Class Action and any claims that might have been asserted
                in the Class Action, arising under ERISA, or any other local, state, or federal
                statute or law (or any rule or regulation associated therewith or promulgated
                thereunder) or the common law, that arise out of, relate to, or are based on any
                of the actions or omissions that occurred during the Class Period;

       2.39.2   Would be barred by the principles of res judicata or collateral estoppel had the
                claims asserted been fully litigated and resulted in a final judgment;




                                                 6


                                                                                                    Exhibit A
  Case 2:16-cv-06794-AB-JC Document 321-1 Filed 01/13/20 Page 7 of 66 Page ID
                                   #:26588
       2.39.3   Relate to the direction to calculate, the calculation of, and/or the method or
                manner of allocation of the Qualified Settlement Fund pursuant to the Plan of
                Allocation (including allocations to the Plan or any member of the Class and
                payment of Attorneys’ Fees, Class Representative Compensation, and expenses
                from the Qualified Settlement Fund);

       2.39.4   Relate to the approval by the Independent Fiduciary of the Settlement
                Agreement, unless brought against the Independent Fiduciary alone;

       2.39.5   Seek any remedy against Defendants’ insurers;

       2.39.6   Seek attorneys’ fees and costs related to the Class Action in addition to the
                Attorneys’ Fees and Costs specified in Paragraph 7.1; or

       2.39.7   Constitute individual claims asserted or that could have been asserted by the
                Class Representatives or Members for alleged losses in their individual accounts
                during the Class Period.

       2.39.8   “Released Claims” specifically excludes claims of individual denial of benefits
                under ERISA § 502(a)(1)(B) other than claims for benefits under the Plan during
                the Class Period, wages, labor or employment claims of any type, including but
                not limited to employment discrimination or wrongful termination, or any
                workers’ compensation claim.

2.40   “Settlement” refers to the agreement embodied in this Settlement Agreement and its
       Exhibits and pursuant to the Final Order.

2.41   “Settlement Administrator” means an independent contractor to be retained by Class
       Counsel.

2.42   “Settlement Agreement Execution Date” means that date on which the final signature is
       affixed to this Settlement Agreement.

2.43   “Settlement Effective Date” means the date on which the Final Order has become Final,
       provided that by such date the Settlement has not been terminated pursuant to Article 10.

2.44   “Settlement Notice” means the Notices of Class Action Settlement and Fairness Hearing
       to be mailed by first class mail to Class Members identified by the Settlement
       Administrator following the Court’s issuance of the Preliminary Order, in substantially
       the form attached hereto as Exhibits 3 and 4. The Settlement Notice also shall inform
       Class Members of a Fairness Hearing to be held before the Court, on a date to be
       determined by the Court, at which any Class Member satisfying the conditions set forth
       in the Preliminary Order and the Settlement Notice may be heard regarding: (a) the terms
       of the Settlement Agreement; (b) the petition(s) of Class Counsel and/or Other Counsel
       for award of Attorneys’ Fees and Costs; (c) payment of and reserve for Administrative
       Expenses; and (d) Class Representatives’ Compensation. The Settlement Notice shall
       inform Former Participants of the Claims Deadline by which they must file a completed



                                                7


                                                                                                   Exhibit A
     Case 2:16-cv-06794-AB-JC Document 321-1 Filed 01/13/20 Page 8 of 66 Page ID
                                      #:26589
         Former Participant Claim Form to be eligible for a distribution pursuant to the Plan of
         Allocation.

2.45     “Settlement Period” means the period of time that begins on the Settlement Effective
         Date and ends three years after the Settlement Effective Date.

2.46     “Settlement Website” means the Internet site established pursuant to Paragraph 11.3.

2.47     “Settling Parties” means the Defendants and the Class Representatives, on behalf of
         themselves and each of the Class Members.

3.       Article 3 – Review and Approval by Independent Fiduciary, Preliminary Settlement
         Approval, and Notice to the Class

3.1      The Independent Fiduciary shall be retained by the Plan Fiduciary, on behalf of the Plan,
         to determine independently whether to approve and authorize the settlement of Released
         Claims on behalf of the Plan.

         3.1.1    The Independent Fiduciary shall comply with all relevant conditions set forth in
                  Prohibited Transaction Class Exemption 2003-39, “Release of Claims and
                  Extensions of Credit in Connection with Litigation,” issued December 31, 2003,
                  by the United States Department of Labor, 68 Fed. Reg. 75,632, as amended
                  (“PTE 2003-39”) in making its determination, for the purpose of the Plan
                  Fiduciary’s reliance on PTE 2003-39.

         3.1.2    All fees and expenses associated with the Independent Fiduciary’s determination
                  and performance of its other obligations in connection with the Settlement will
                  constitute Administrative Expenses to be deducted from the Gross Settlement
                  Amount.

         3.1.3    The Plan Fiduciary, Defense Counsel, and Class Counsel shall provide the
                  Independent Fiduciary with sufficient information so that the Independent
                  Fiduciary can review the Settlement Agreement. The Independent Fiduciary
                  shall notify the Plan Fiduciary of its determination in writing (with copies to
                  Class Counsel and Defense Counsel), which notification shall be delivered no
                  later than thirty (30) calendar days before the Fairness Hearing.

         3.1.4    Within fifteen (15) business days of receipt of the notification from the
                  Independent Fiduciary, the Plan Fiduciary shall (a) review the determination by
                  the Independent Fiduciary, (b) conclude whether the Independent Fiduciary has
                  made the determinations required by the PTE 2003-39, and (c) notify Class
                  Counsel and Defense Counsel in writing of its conclusion in that regard.

3.2      The Settling Parties shall file with the Court a motion seeking preliminary approval of
         this Settlement Agreement and for entry of the Preliminary Order in substantially the
         form attached to the motion as Exhibit 2. The Preliminary Order to be presented to the
         Court shall, among other things:



                                                  8


                                                                                                     Exhibit A
Case 2:16-cv-06794-AB-JC Document 321-1 Filed 01/13/20 Page 9 of 66 Page ID
                                 #:26590
    3.2.1   Approve the text of the Settlement Notice, to be provided to Class Members
            identified by the Settlement Administrator, and the Former Participant Claim
            Form, to be provided to Former Participants, to notify them of the Fairness
            Hearing and that notice of changes to the Settlement Agreement, future orders
            regarding the Settlement, modifications to the Class Notice, changes in the date
            or timing of the Fairness Hearing, or other modifications to the Settlement,
            including the Plan of Allocation, may be provided to the Class through the
            Settlement Website without requiring additional mailed notice;

    3.2.2   Cause the Settlement Administrator to mail by first class mail the Settlement
            Notice to each Class Member identified by the Settlement Administrator and the
            Former Participant Claim Form to each Former Participant identified by the
            Settlement Administrator based upon the data provided by the Plan’s
            recordkeeper;

    3.2.3   Determine under Federal Rule of Civil Procedure 23(c)(2), that the Settlement
            Notices constitute the best notice practicable under the circumstances, provide
            due and sufficient notice of the Fairness Hearing and of the rights of all Class
            Members, and comply fully with the requirements of Federal Rule of Civil
            Procedure 23, the Constitution of the United States, and any other applicable
            law;

    3.2.4   Provide that, pending final determination of whether the Settlement Agreement
            should be approved, no Class Member may directly, through representatives, or
            in any other capacity, commence any action or proceeding in any court or
            tribunal asserting any of the Released Claims against the Defendants, the
            Released Parties, or the Plan;

    3.2.5   Set the Fairness Hearing for a date no sooner than one hundred twenty (120)
            calendar days after the date the Motion for Entry of the Preliminary Order is
            filed, in order to determine whether (i) the Court should approve the Settlement
            as fair, reasonable, and adequate, (ii) the Court should enter the Final Order, and
            (iii) the Court should approve the application(s) for Attorneys’ Fees and Costs,
            Class Representatives’ Compensation, and Administrative Expenses incurred to
            date, and a reserve for anticipated future Administrative Expenses;

    3.2.6   Provide that any objections to any aspect of the Settlement Agreement shall be
            heard, and any papers submitted in support of said objections shall be
            considered, by the Court at the Fairness Hearing if they have been filed validly
            with the Clerk of the Court and copies provided to Class Counsel and Defense
            Counsel. To be filed validly, the objection and any notice of intent to appear or
            supporting documents must be filed at least thirty (30) days before the scheduled
            Fairness Hearing. Any person wishing to speak at the Fairness Hearing shall file
            and serve a notice of intent to appear at least thirty (30) days before the
            scheduled Fairness Hearing;




                                            9


                                                                                               Exhibit A
 Case 2:16-cv-06794-AB-JC Document 321-1 Filed 01/13/20 Page 10 of 66 Page ID
                                   #:26591
      3.2.7    Provide that the Settling Parties may, but are not required to, serve discovery
               requests, including requests for documents and notice of deposition not to
               exceed two (2) hours in length, on any objector within ten (10) days of receipt of
               the objection and that any responses to discovery or depositions must be
               completed within ten (10) days of the discovery request being served on the
               objector;

      3.2.8    Provide that any party may file a response to an objection by a Class Member at
               least ten (10) days before the Fairness Hearing;

      3.2.9    Set a deadline of no later than ten (10) calendar days before the Fairness Hearing
               by which a Former Participant Claim Form must be postmarked for delivery to
               the Settlement Administrator in order to be considered for a distribution
               pursuant to the Plan of Allocation; and

      3.2.10   Provide that the Fairness Hearing may, without further direct notice to the Class,
               other than by notice to Class Counsel, be adjourned or continued by order of the
               Court.

3.3   Defense Counsel, in coordination with the Plan Fiduciary, shall use its best efforts to
      respond timely to written requests, including by e-mail, from the Settlement
      Administrator for readily accessible data that are reasonably necessary to determine the
      feasibility of administering the Plan of Allocation or to implement the Plan of Allocation.
      The actual and reasonable expenses of any third party, including the Plan’s recordkeeper,
      that are necessary to perform such work shall be Administrative Expenses to be deducted
      from the Gross Settlement Amount.

      3.3.1    The Settlement Administrator shall be bound by (a) the terms of the non-
               disclosure agreement to be executed by and among the Settlement Administrator
               and Defendants and (b) the claim security protocol required by the Settling
               Parties.

      3.3.2    The Settlement Administrator shall use the data provided in response to its
               requests for readily accessible data solely for the purpose of meeting its
               obligations as Settlement Administrator, and for no other purpose.

      3.3.3    The Settling Parties shall have the right to approve a written protocol to be
               provided by the Settlement Administrator concerning how the Settlement
               Administrator will maintain and store information provided under Paragraph 3.3
               to ensure that reasonable and necessary precautions are taken to safeguard the
               privacy and security of such information.

3.4   By the date and in the manner set by the Court in the Preliminary Order, and unless
      otherwise set forth below, the Settlement Administrator shall:

      3.4.1    Cause to be sent to each Class Member identified by the Settlement
               Administrator a Settlement Notice in the form and manner to be approved by the
               Court, which shall be in substantially the form attached hereto as Exhibits 3 and


                                              10


                                                                                                 Exhibit A
 Case 2:16-cv-06794-AB-JC Document 321-1 Filed 01/13/20 Page 11 of 66 Page ID
                                   #:26592
              4 or a form subsequently agreed to by the Settling Parties and the Court. The
              Settlement Notice shall be sent by first-class mail, postage prepaid or by
              electronic means, to the last known address, or e-mail address if sent
              electronically, of each Class Member provided by the Plan Fiduciary, unless an
              updated address is obtained by the Settlement Administrator through its efforts
              to verify the last known addresses provided by the Plan Fiduciary. Class
              Counsel also shall post a copy of the Settlement Notice on the Settlement
              Website. The Settlement Administrator shall use commercially reasonable
              efforts to locate any Class Member whose Settlement Notice is returned and re-
              send such documents one additional time.

      3.4.2   Cause the Former Participant Claim Form, which shall be in substantially the
              form attached as Exhibit 1, or a form subsequently agreed to by the Settling
              Parties and the Court, to be included with the Settlement Notice that is mailed or
              sent by electronic means to the Former Participants.

      3.4.3   Prepare and provide CAFA notices to the Attorney General of the United States,
              the Secretary of the Department of Labor, and the Attorneys General of all states
              in which members of the Class reside, as specified by 28 U.S.C. §1715, within
              ten (10) calendar days of Class Representatives’ filing of the Settlement
              Agreement and proposed Preliminary Order. Subject to Court approval, the costs
              of such notice shall be paid from the Qualified Settlement Fund and shall be
              considered Administrative Expenses.

4.    Article 4 – Final Settlement Approval

4.1   No later than ten (10) business days before the Fairness Hearing, Class Counsel and
      Defense Counsel shall submit to the Court a mutually agreed upon motion for entry of the
      Final Order (Exhibit 5), which shall request approval by the Court of the terms of this
      Settlement Agreement and entry of the Final Order in accordance with this Settlement
      Agreement. The Final Order as proposed by the Settling Parties shall provide for the
      following, among other things as is necessary to carry out the Settlement consistent with
      applicable law and governing Plan documents:

      4.1.1   Approval of the Settlement of the Released Claims covered by this Settlement
              Agreement adjudging the terms of the Settlement Agreement to be fair,
              reasonable, and adequate to the Plan and the Class, and directing the Settling
              Parties to take the necessary steps to effectuate the terms of the Settlement
              Agreement;

      4.1.2   A determination under Federal Rule of Civil Procedure 23(c)(2) that the
              Settlement Notice constitutes the best notice practicable under the
              circumstances, and that due and sufficient notice of the Fairness Hearing and the
              rights of all Class Members has been provided;

      4.1.3   Except for retention of jurisdiction to enforce the terms of the Settlement
              Agreement, dismissal with prejudice of the Class Action and all Released



                                             11


                                                                                                Exhibit A
Case 2:16-cv-06794-AB-JC Document 321-1 Filed 01/13/20 Page 12 of 66 Page ID
                                  #:26593
            Claims asserted therein whether asserted by Class Representatives on their own
            behalf or on behalf of the Class, or derivatively to secure relief for the Plan,
            without costs to any of the Settling Parties other than as provided for in this
            Settlement Agreement;

    4.1.4   That each Class Member and their respective heirs, beneficiaries, executors,
            administrators, estates, past and present partners, officers, directors, agents,
            attorneys, predecessors, successors, and assigns, shall be (i) conclusively
            deemed to have, and by operation of the Final Order shall have, fully, finally,
            and forever settled, released, relinquished, waived, and discharged Defendants,
            the Plan, and the Released Parties from all Released Claims, and (ii) barred from
            suing Defendants, the Plan, or the Released Parties in any action or proceeding
            alleging any of the Released Claims, even if any Class Member may thereafter
            discover facts in addition to or different from those which the Class Members or
            Class Counsel now know or believe to be true with respect to the Class Action
            and the Released Claims, whether or not such Class Members have executed and
            delivered a Former Participant Claim Form, whether or not such Class Members
            have filed an objection to the Settlement or to any application by Class Counsel
            for an award of Attorneys’ Fees and Costs, and whether or not the objections or
            claims for distribution of such Class Members have been approved or allowed;

    4.1.5   That the Plan and each Class Member (and their respective heirs, beneficiaries,
            executors, administrators, estates, past and present partners, officers, directors,
            agents, attorneys, predecessors, successors, and assigns) on behalf of the Plan
            shall be (i) conclusively deemed to have, and by operation of the Final Order
            shall have, fully, finally, and forever settled, released, relinquished, waived, and
            discharged Defendants and the Released Parties from all Released Claims, and
            (ii) barred from suing Defendants or the Released Parties in any action or
            proceeding alleging any of the Released Claims, even if the Plan or any member
            of the Class on behalf of the Plan may thereafter discover facts in addition to or
            different from those which the Plan or any member of the Class on behalf of the
            Plan now knows or believes to be true with respect to the Class Action and the
            Released Claims;

    4.1.6   That each Class Member releases Defendants, Defense Counsel, Class Counsel,
            the Released Parties, and the Plan for any claims, liabilities, and attorneys’ fees
            and expenses arising from the allocation of the Gross Settlement Amount or Net
            Settlement Amount and for all tax liability and associated penalties and interest
            as well as related attorneys’ fees and expenses;

    4.1.7   That all applicable CAFA requirements have been satisfied;

    4.1.8   That the Settlement Administrator shall have final authority to determine the
            share of the Net Settlement Amount to be allocated to each Current Participant
            and each Authorized Former Participant pursuant to the Plan of Allocation
            approved by the Court;



                                            12


                                                                                                  Exhibit A
 Case 2:16-cv-06794-AB-JC Document 321-1 Filed 01/13/20 Page 13 of 66 Page ID
                                   #:26594
      4.1.9    That, with respect to payments or distributions to Authorized Former
               Participants, all questions not resolved by the Settlement Agreement shall be
               resolved by the Settlement Administrator in its sole and exclusive discretion;

      4.1.10   That, with respect to any matters that arise concerning the implementation of
               distributions to Current Participants (after allocation decisions have been made
               by the Settlement Administrator in its sole discretion), all questions not resolved
               by the Settlement Agreement shall be resolved by the Plan Fiduciary pursuant to
               the applicable law and governing Plan terms;

      4.1.11   That the Plan Fiduciary shall not have any liability with respect to any questions
               it resolves regarding distributions beyond that provided for in applicable law and
               governing Plan terms; and

      4.1.12   That within twenty-one (21) calendar days following the issuance of all
               settlement payments to Class Members as provided by the Plan of Allocation
               approved by the Court, the Settlement Administrator shall prepare and provide
               to Class Counsel and Defense Counsel a list of each person who received a
               settlement payment or contribution from the Qualified Settlement Fund and the
               amount of such payment or contribution.

4.2   The Final Order shall provide that upon its entry all Class Members and the Plan shall be
      bound by the Settlement Agreement and by the Final Order.

5.    Article 5 – Establishment of Qualified Settlement Fund

5.1   No later than five (5) business days after entry of the Preliminary Order, the Escrow
      Agent shall establish an escrow account. The Settling Parties agree that the escrow
      account is intended to be, and will be, an interest-bearing Qualified Settlement Fund
      within the meaning of Treas. Reg. §1.468B-1. In addition, the Escrow Agent timely shall
      make such elections as necessary or advisable to carry out the provisions of this
      Paragraph 5.1, including the “relation-back election” (as defined in Treas. Reg. §1.468B-
      1) back to the earliest permitted date. Such elections shall be made in compliance with
      the procedures and requirements contained in such regulations. It shall be the
      responsibility of the Escrow Agent to prepare and deliver, in a timely and proper manner,
      the necessary documentation for signature by all necessary parties, and thereafter to cause
      the appropriate filing to occur.

5.2   For the purpose of §468B of the Internal Revenue Code of 1986, as amended, and the
      regulations promulgated thereunder, the “administrator” shall be the Escrow Agent. The
      Escrow Agent, or the Settlement Administrator on its behalf, shall timely and properly
      cause to be filed all informational and other tax returns necessary or advisable with
      respect to the Gross Settlement Amount (including without limitation applying for a
      Taxpayer Identification Number for the Fund and filing the returns described in Treas.
      Reg. § 1.468B-2(k)). Such returns as well as the election described in Paragraph 5.1 shall
      be consistent with this Article 5 and, in all events, shall reflect that all taxes (as defined in
      Paragraph 5.3 below) (including any estimated taxes, interest, or penalties) on the income



                                                 13


                                                                                                      Exhibit A
 Case 2:16-cv-06794-AB-JC Document 321-1 Filed 01/13/20 Page 14 of 66 Page ID
                                   #:26595
      earned by the Gross Settlement Amount shall be deducted and paid from the Gross
      Settlement Amount as provided in Paragraph 5.3 hereof.

5.3   Taxes and tax expenses are Administrative Expenses to be deducted and paid from the
      Gross Settlement Amount, including but not limited to: (1) all taxes (including any
      estimated taxes, interest, or penalties) arising with respect to the income earned by the
      Gross Settlement Amount, including any taxes or tax detriments that may be imposed
      upon Defendants or Defense Counsel with respect to any income earned by the Gross
      Settlement Amount for any period during which the Gross Settlement Amount does not
      qualify as a “qualified settlement fund” for federal or state income tax purposes, and (2)
      all tax expenses and costs incurred in connection with the operation and implementation
      of this Article 5 (including, without limitation, expenses of tax attorneys and/or
      accountants and mailing and distribution costs and expenses relating to filing (or failing
      to file) the returns described in this Article 5). Such taxes and tax expenses shall be
      Administrative Expenses and shall be paid timely by the Escrow Agent out of the Gross
      Settlement Amount without prior order from the Court. The Escrow Agent shall be
      obligated (notwithstanding anything herein to the contrary) to withhold from distribution
      to any Class Member any funds necessary to pay such amounts, including the
      establishment of adequate reserves for any taxes and tax expenses (as well as any
      amounts that may be required to be withheld under Treas. Reg. §1.468B-2(1)(2)); neither
      Defendants, Defense Counsel, nor Class Counsel are responsible nor shall they have any
      liability therefor. The Settling Parties agree to cooperate with the Escrow Agent, each
      other, and their tax attorneys and accountants to the extent reasonably necessary to carry
      out the provisions of this Article 5.

5.4   Within ten (10) business days after (a) the Preliminary Order is entered, or (b) the escrow
      account described in Paragraph 5.1 is established, whichever occurs later, Defendants, or
      their representatives or insurers, will deposit one million, five hundred thousand dollars
      ($1,500,000) into the Qualified Settlement Fund (the “Initial Funding”). However,
      Defendants, and their representatives or insurers, are not obligated to deposit the Initial
      Funding until the Escrow Agent provides to Defendants the escrow account name, IRS
      W-9 Form, and all necessary wiring instructions.

5.5   Within ten (10) business days after the Final Order is entered, the Defendants, or their
      representatives or insurers, will deposit ten million, eight hundred and seventy five
      thousand dollars ($10,875,000) into the Qualified Settlement Fund (the “Final Funding”).
      However, Defendants, and their representatives or insurers, are not obligated to deposit
      the Final Funding until the Escrow Agent provides to Defendants the escrow account
      name, IRS W-9 Form, and all necessary wiring instructions.

5.6   The Escrow Agent shall, at the written direction of Class Counsel, invest the Qualified
      Settlement Fund in short-term United States Agency or Treasury Securities or other
      instruments backed by the Full Faith and Credit of the United States Government or an
      Agency thereof, or fully insured by the United States Government or an Agency thereof,
      and shall reinvest the proceeds of these investments as they mature in similar instruments
      at their then-current market rates. All risks related to the investment of the Qualified
      Settlement Fund shall be borne by the Qualified Settlement Fund.


                                              14


                                                                                                Exhibit A
 Case 2:16-cv-06794-AB-JC Document 321-1 Filed 01/13/20 Page 15 of 66 Page ID
                                   #:26596
5.7    The Escrow Agent shall not disburse the Qualified Settlement Fund or any portion
       thereof except as provided in this Settlement Agreement, in an order of the Court, or a
       subsequent written stipulation between Class Counsel and Defense Counsel. Subject to
       the orders of the Court, the Escrow Agent is authorized to execute such transactions as
       are consistent with the terms of this Settlement Agreement.

5.8    Within one-hundred twenty (120) calendar days after the Settlement Effective Date, the
       Gross Settlement Amount will be distributed from the Qualified Settlement Fund as
       follows: (a) first, all Attorneys’ Fees and costs shall be paid to Class Counsel or Other
       Counsel within five (5) business days after the Settlement Effective Date; (b) second, all
       Administrative Expenses not paid previously shall be paid within five (5) business days
       after the Settlement Effective Date; (c) third, any Class Representatives’ Compensation
       ordered by the Court shall be paid within five (5) business days after the Settlement
       Effective Date; (d) fourth, a contingency reserve not to exceed an amount to be mutually
       agreed upon by the Settling Parties shall be set aside by the Settlement Administrator for:
       (1) Administrative Expenses incurred before the Settlement Effective Date but not yet
       paid, (2) Administrative Expenses estimated to be incurred after the Settlement Effective
       Date but before the end of the Settlement Period, and (3) an amount estimated for
       adjustments of data or calculation errors; and (e) fifth, the Net Settlement Amount will be
       distributed pursuant to the Plan of Allocation with best efforts of the Settlement
       Administrator to do so as quickly as possible, and at the latest, within one-hundred
       twenty (120) calendar days after the Settlement Effective Date. Pending final distribution
       of the Net Settlement Amount in accordance with the Plan of Allocation, such account
       shall be held by the Escrow Agent.

5.9    The Escrow Agent, or the Settlement Administrator on its behalf, shall be solely
       responsible for making provision for the payment from the Qualified Settlement Fund of
       all taxes and tax expenses, if any, owed with respect to the Qualified Settlement Fund and
       for all tax reporting and withholding obligations, if any, for amounts distributed from it.
       Defendants, Defense Counsel, and/or Class Counsel have no responsibility or any
       liability for any taxes or tax expenses owed by, or any tax reporting or withholding
       obligations, if any, of the Qualified Settlement Fund.

5.10   No later than February 15 of the year following the calendar year in which Defendants,
       their insurers, or representatives make a transfer to the Qualified Settlement Fund
       pursuant to the terms of this Article 5, Defendants, their insurers, or representatives shall
       timely furnish a statement to the Escrow Agent, or the Settlement Administrator on its
       behalf, that complies with Treas. Reg. §1.468B-3(e)(2), which may be a combined
       statement under Treas. Reg. §1.468B3(e)(2)(ii), and shall attach a copy of the statement
       to their federal income tax returns filed for the taxable year in which Defendants, their
       insurers, or representatives make a transfer to the Qualified Settlement Fund.

6.     Article 6 – Plan of Allocation

6.1    After the Settlement Effective Date, the Settlement Administrator shall cause the Net
       Settlement Amount to be allocated and distributed to the Authorized Former Participants
       and to the Defined Contribution Plans Master Trust for allocation to the accounts of


                                                15


                                                                                                       Exhibit A
 Case 2:16-cv-06794-AB-JC Document 321-1 Filed 01/13/20 Page 16 of 66 Page ID
                                   #:26597
      Current Participants in accordance with the Plan of Allocation set forth in this Article 6
      and as ordered by the Court.

6.2   To be eligible for a distribution from the Net Settlement Amount, a person must be a
      Current Participant or an Authorized Former Participant or the Beneficiary or Alternate
      Payee of such a person. Current Participants shall receive their settlement payments as
      earnings credited to their Plan accounts as described in this Article 6 unless, as of the date
      of the settlement payments, they no longer have an account in the Plan. Authorized
      Former Participants shall receive their settlement payments in the form of checks as
      described in this Article 6.

6.3   Beneficiaries will receive checks as described in this Article 6 in amounts corresponding
      to their entitlement as beneficiaries of the Current Participant or of the Authorized
      Former Participant with respect to which the payment is made. Alternate Payees will
      receive checks if and to the extent they are entitled to receive a portion of a Current
      Participant’s or Authorized Former Participant’s allocation under this Article 6 pursuant
      to the terms of the applicable Qualified Domestic Relations Order. The Settlement
      Administrator shall have sole and final discretion to determine the amounts to be paid to
      Beneficiaries and Alternate Payees in accordance with the Plan of Allocation set forth in
      this Article 6 and as ordered by the Court.

6.4   Payments to Authorized Former Participants and Current Participants shall be calculated
      by the Settlement Administrator pursuant to the Plan of Allocation as follows:

      6.4.1    The Settlement Administrator shall obtain from the Plan recordkeeper the
               quarter-ending account balances and quarter-ending account balances invested
               in the Plan’s Emerging Markets Equity Fund for each Class Member for the
               period September 30, 2010 through December 31, 2014. The Settlement
               Administrator shall also obtain the quarter-ending account balances for each
               Class Member as of December 31, 2019.

      6.4.2    The Settlement Administrator shall obtain, in writing, an agreement among the
               Plan Fiduciary, Class Counsel, and the Settlement Administrator on the Net
               Settlement Amount, and the amount apportioned to the Class.

      6.4.3    The Net Settlement Amount shall be divided into two portions: (1) the
               Administrative Fee Portion (“Fee Portion”) shall be eighty percent (80%) of the
               Net Settlement Amount; and (2) the Emerging Markets Equity Fund Portion
               (“EM Fund Portion”) shall be twenty percent (20%) of the Net Settlement
               Amount.

      6.4.4    The Fee Portion will be allocated among Class Members as follows: a
               percentage of Fee Portion that is the product of the sum of the participant’s
               quarter-ending total account balances for each quarter from September 30, 2010
               through December 31, 2013 divided by the sum of the quarter-ending net asset
               value of the Plan for each quarter during that period.




                                               16


                                                                                                   Exhibit A
 Case 2:16-cv-06794-AB-JC Document 321-1 Filed 01/13/20 Page 17 of 66 Page ID
                                   #:26598
      6.4.5    The EM Fund Portion will be allocated among Class Members as follows: a
               percentage of the EM Fund Portion that is the product of the sum of the
               participant’s quarter-ending account balances invested in the EM Fund for each
               quarter from December 31, 2010 through December 31, 2014 divided by the
               sum of the quarter-ending net asset value of the EM Fund for each quarter
               during that period.

              No amount shall be distributed to a Class Member that is five dollars ($5.00) or
              less, because such an amount is de minimis and would cost more in processing
              than its value. All such amounts shall be retained in the Qualified Settlement
              Fund for distribution under Paragraph 6.13.

      6.4.6    For each Current Participant and Authorized Former Participant (and their
               Beneficiaries and Alternate Payees), the Settlement Administrator will calculate
               the total amount due to each such person in accordance with Paragraph 6.4.3 –
               6.4.5.

      6.4.7    The Settlement Administrator shall utilize the calculations required to be
               performed herein for (a) making the required distributions to Authorized Former
               Participants; and (b) instructing the Plan Fiduciary as to the amounts to be
               allocated to accounts of Current Participants and calculating the total amount to
               deposit in the Plan to fulfill this instruction.

      6.4.8    In the event that the Settlement Administrator determines that the Plan of
               Allocation would otherwise require payments exceeding the Net Settlement
               Amount, the Settlement Administrator is authorized to make such changes as are
               necessary to the Plan of Allocation such that said totals do not exceed the Net
               Settlement Amount.

      6.4.9    Unless the Settling Parties agree in writing, the total amount of all checks to be
               written by the Settlement Administrator plus the total amount of all allocations
               that the Plan Fiduciary is instructed to make to Current Participants’ accounts
               may not exceed the Net Settlement Amount. Nothing in this Paragraph 6.4.9 is
               intended to modify the requirements of Paragraph 6.8 below.

6.5   Current Participants will not be required to submit a Former Participant Claim Form to
      receive a settlement payment. The Settlement Administrator shall complete all payment
      calculations for all Current Participants and Authorized Former Participants within thirty
      (30) business days after the Settlement Effective Date. Within two (2) business days after
      the Settlement Administrator has completed all payment calculations for all Current
      Participants, the Settlement Administrator will provide the Plan Fiduciary with an Excel
      spreadsheet containing the name, Social Security number, and the amount of the
      settlement payment for each of the Current Participants. Thereafter, within ten (10)
      business days’ written notice to the Plan Fiduciary, the Settlement Administrator shall
      effect a transfer from the Qualified Settlement Fund to the Defined Contribution Plans
      Master Trust of the aggregate amount of all settlement payments payable to Current
      Participants. The Plan Fiduciary shall direct the Plan’s recordkeeper to credit the


                                               17


                                                                                                    Exhibit A
 Case 2:16-cv-06794-AB-JC Document 321-1 Filed 01/13/20 Page 18 of 66 Page ID
                                   #:26599
      individual account of each Current Participant in an amount equal to that stated on the
      spreadsheet provided by the Settlement Administrator in relation to such Current
      Participant. The settlement payment for each Current Participant will be invested in
      accordance with such Current Participant’s investment elections then on file. If there is
      no investment election on file for any Current Participant, then such Current Participant
      shall be deemed to have directed such payment to be invested in the Plan’s “Qualified
      Default Investment Alternative,” as defined in 29 C.F.R. §2550.404c-5. The settlement
      payment will be reflected in the Current Participant’s Plan account as additional earnings.
      The Plan’s recordkeeper shall process all Current Participant transactions within thirty
      (30) calendar days of receiving direction from the Plan Fiduciary for any Current
      Participant. The Plan may be amended, to the extent necessary, to reflect the settlement
      allocation to Current Participants’ accounts in accordance with this Article 6.

6.6   If, as of the date when distributions pursuant to this Settlement Agreement are made, a
      Current Participant no longer has an Active Account, he or she will be treated as an
      Authorized Former Participant for purposes of the settlement distribution only and will
      receive his or her payment from the Settlement Administrator in one settlement check as
      described in Paragraph 6.7. A Current Participant who no longer has an Active Account
      on the date of his or her Settlement distribution need not complete a Former Participant
      Claim Form. Settlement payments that cannot be made by the Plan’s recordkeeper within
      thirty (30) calendar days of receiving direction from the Plan Fiduciary because the Class
      Member no longer has an Active Account shall be returned by the recordkeeper to the
      Settlement Administrator for distribution within ten (10) calendar days thereafter.

6.7   For each Authorized Former Participant, the Settlement Administrator will issue a single
      check from the Qualified Settlement Fund and mail it to the address of such Authorized
      Former Participant listed in his or her Former Participant Claim Form or, in the case of
      ambiguity or uncertainty, to the address of such person as determined by the Settlement
      Administrator using commercially reasonable means. The Settlement Administrator shall
      advise Authorized Former Participants that any distribution pursuant to the Settlement is
      rollover eligible and of their right to rollover such an amount. The Settlement
      Administrator shall follow proper rollover instructions provided by an Authorized Former
      Participant. The Settlement Administrator shall: (i) calculate and withhold any applicable
      taxes from settlement payments to Authorized Former Participants; (ii) report such
      payments and remit such tax withholdings to the Internal Revenue Service and applicable
      state revenue agents; and (iii) issue appropriate tax forms to the Authorized Former
      Participants.

6.8   This Plan of Allocation is based upon preliminary data regarding the Class Members who
      may be entitled to settlement payments. If the Settlement Administrator concludes that it
      is impracticable to implement any provision of this Plan of Allocation, the Settling
      Parties will modify promptly the terms of this Plan of Allocation and present such
      modified terms first to the Independent Fiduciary for its review and approval and second
      to the Court for its approval. Direct mailed notice to Class Members of such proposed
      modification of the Plan of Allocation shall not be required. However, notice of such
      proposed modification shall be posted on the Settlement Website within five (5) business
      days of the date that the proposed modification is submitted to the Court for its approval.


                                              18


                                                                                                Exhibit A
 Case 2:16-cv-06794-AB-JC Document 321-1 Filed 01/13/20 Page 19 of 66 Page ID
                                   #:26600
       If the proposed modification is implemented, notice of such modification shall be posted
       on the Settlement Website within five (5) business days of the date that the modification
       was implemented.

       The Settlement Administrator shall be solely responsible for performing any calculations
       required by this Plan of Allocation.

6.9    Within ten (10) business days of completing all aspects of this Plan of Allocation, the
       Settlement Administrator shall send to Class Counsel, Defense Counsel, and the Plan
       Fiduciary one or more affidavits stating the following: (a) the name of each Class
       Member to whom the Settlement Administrator sent the Settlement Notice or the Former
       Participant Claim Form; (b) the date(s) upon which the Settlement Administrator sent the
       Settlement Notice or the Former Participant Claim Form; (c) the name of each Class
       Member whose Settlement Notice or Former Participant Claim Form was returned as
       undeliverable; (d) the efforts made by the Settlement Administrator to find the correct
       address and to deliver the Settlement Notice or Former Participant Claim Form for each
       such Class Member; and (e) the name of each Class Member to whom the Settlement
       Administrator made a distribution from the Net Settlement Amount, together with the
       amount of the distribution, the name of the payee, the date of distribution, the amount of
       tax withholdings, if applicable, and the date of remittance of tax withholdings to the
       appropriate tax authority, if applicable.

6.10   The Settling Parties acknowledge that any payments to Class Members or their attorneys
       may be subject to applicable tax laws. Defendants, the Plan Fiduciary, Defense Counsel,
       Class Counsel, and Class Representatives will provide no tax advice to the Class
       Members and make no representation regarding the tax consequences of any of the
       settlement payments described in this Settlement Agreement. To the extent that any
       portion of any settlement payment is subject to income or other tax, the recipient of the
       payment shall be responsible for payment of such tax. Deductions will be made, and
       reporting will be performed by the Settlement Administrator, as required by law in
       respect of all payments made under the Settlement Agreement. Payments from the
       Qualified Settlement Fund shall not be considered to be wages by the Settling Parties.

6.11   Each Class Member who receives a payment under this Settlement Agreement shall be
       fully and ultimately responsible for payment of any and all federal, state, or local taxes
       resulting from or attributable to the payment received by such person. Each Class
       Member shall hold Defendants, the Plan Fiduciary, Defense Counsel, Class Counsel, and
       the Settlement Administrator harmless from any tax liability, including penalties and
       interest, related in any way to payments under the Settlement Agreement, and shall hold
       Defendants, the Plan Fiduciary, Defense Counsel, Class Counsel, and the Settlement
       Administrator harmless from the costs (including, for example, attorneys’ fees and
       disbursements) of any proceedings (including, for example, investigation and suit),
       related to such tax liability.

6.12   All checks issued pursuant to this Plan of Allocation shall expire no later than one
       hundred twenty (120) calendar days after their issue date. All checks that are undelivered



                                               19


                                                                                                   Exhibit A
 Case 2:16-cv-06794-AB-JC Document 321-1 Filed 01/13/20 Page 20 of 66 Page ID
                                   #:26601
       or are not cashed before their expiration date shall revert to the Qualified Settlement Fund
       for distribution under Paragraph 6.13.

6.13   No sooner than thirty (30) calendar days following the end of the Settlement Period, any
       Net Settlement Amount remaining in the Qualified Settlement Fund after distributions,
       including costs and taxes, shall be paid to the Plan for the purpose of defraying
       administrative fees and expenses of the Plan that would otherwise be charged to the
       Plan’s participants. In no event shall any part of the Settlement Fund be used to reimburse
       any Defendant or otherwise offset settlement related costs incurred by any Defendant,
       except as to Administrative Expenses as defined in Paragraph 2.2.

7.     Article 7 – Attorneys’ Fees and Costs

7.1    Class Counsel intends to seek to recover their attorneys’ fees, with the amount sought not
       to exceed $4,125,000. Class counsel also intends to seek litigation costs and expenses
       advanced and carried by Class Counsel for the duration of this litigation, with the amount
       sought not to exceed $450,000, which amounts Class Counsel shall seek to be recovered
       from the Gross Settlement Amount. Class Counsel also intends to seek Class
       Representatives’ Compensation, in an amount not to exceed $25,000 per Class
       Representative.

7.2    Class Counsel intends to file a motion for an award of Attorneys’ Fees and Costs at least
       thirty (30) days before the deadline set in the Preliminary Order for objections to the
       proposed settlement, which may be supplemented thereafter. Defendants reserve the
       right during the settlement process to object to or comment on Class Counsel’s fees.

8.     Article 8 – Release and Covenant Not to Sue

8.1    As of the Settlement Effective Date, the Plan and the Class Members (and their
       respective heirs, beneficiaries, executors, administrators, estates, past and present
       partners, officers, directors, agents, attorneys, predecessors, successors, and assigns) on
       behalf of themselves and the Plan (subject to Independent Fiduciary approval as required
       by Paragraph 3.1) shall be deemed to have fully, finally, and forever settled, released,
       relinquished, waived, and discharged the Released Parties from the Released Claims,
       whether or not such Class Members have executed and delivered a Former Participant
       Claim Form, whether or not such Class Members have filed an objection to the
       Settlement or to any application by Class Counsel and/or Other Counsel for an award of
       Attorneys’ Fees and Costs, and whether or not the objections or claims for distribution of
       such Class Members have been approved or allowed.

8.2    As of the Settlement Effective Date, the Class Members on behalf of themselves and the
       Plan (subject to Independent Fiduciary approval as required by Paragraph 3.1), expressly
       agree that they, acting individually or together, or in combination with others, shall not
       sue or seek to institute, maintain, prosecute, argue, or assert in any action or proceeding
       (including an IRS determination letter proceeding, a Department of Labor proceeding, or
       a proceeding before any state insurance department or commission), any cause of action,
       demand, or claim on the basis of, connected with, or arising out of any of the Released



                                               20


                                                                                                     Exhibit A
 Case 2:16-cv-06794-AB-JC Document 321-1 Filed 01/13/20 Page 21 of 66 Page ID
                                   #:26602
      Claims. Nothing herein shall preclude any action to enforce the terms of this Settlement
      Agreement pursuant to the procedures set forth in this Settlement Agreement.

8.3   Each Class Member and the Plan hereby stipulate and agree with respect to any and all
      Released Claims that, upon the entry of the Final Order, the Class Members are
      conclusively deemed to, and by operation of the Final Order shall settle, release,
      relinquish, waive, and discharge any and all rights or benefits they may now have, or in
      the future may have, under any law relating to the releases of unknown claims, including
      without limitation, Section 1542 of the California Civil Code, which provides:

              A general release does not extend to claims that the creditor or releasing
              party does not know or suspect to exist in his or her favor at the time of
              executing the release and that, if known by him or her, would have
              materially affected his or her settlement with the debtor or released party.

      Also, the Class Members with respect to the Released Claims shall, upon the entry of the
      Final Order, waive any and all provisions, rights, and benefits conferred by any law of
      any State or territory of the United States or any foreign country, or any principle of
      common law, which are similar, comparable or equivalent in substance to Section 1542
      of the California Civil Code.

9.    Article 9 – Representations and Warranties

9.1   The Settling Parties represent:

      9.1.1    That they are voluntarily entering into this Settlement Agreement as a result of
               arm’s length negotiations among their counsel, and that in executing this
               Settlement Agreement they are relying solely upon their own judgment, belief,
               and knowledge, and upon the advice and recommendations of their own
               independently selected counsel, concerning the nature, extent, and duration of
               their rights and claims hereunder and regarding all matters that relate in any way
               to the subject matter hereof;

      9.1.2    That they assume the risk of mistake as to facts or law;

      9.1.3    That they recognize that additional evidence may have come to light, but that
               they nevertheless desire to avoid the expense and uncertainty of litigation by
               entering into the Settlement;

      9.1.4    That they have read carefully the contents of this Settlement Agreement, and this
               Settlement Agreement is signed freely by each individual executing this
               Settlement Agreement on behalf of each of the Settling Parties; and

      9.1.5    That they have made such investigation of the facts pertaining to the Settlement
               and all matters pertaining thereto, as they deem necessary.

9.2   Each individual executing this Settlement Agreement on behalf of a Settling Party does
      hereby personally represent and warrant to the other Settling Parties that he/she has the


                                               21


                                                                                                  Exhibit A
 Case 2:16-cv-06794-AB-JC Document 321-1 Filed 01/13/20 Page 22 of 66 Page ID
                                   #:26603
       authority to execute this Settlement Agreement on behalf of, and fully bind, each
       principal that each such individual represents or purports to represent.

10.    Article 10 – Termination, Conditions of Settlement, and Effect of Disapproval,
       Cancellation, or Termination

10.1   The Settling Parties agree that an Independent Fiduciary must determine that the
       Settlement meets the requirements of PTE 2003-39. The Settling Parties shall agree on
       the selection of the Independent Fiduciary.

10.2   The Settlement Agreement shall automatically terminate, and thereby become null and
       void with no further force or effect if:

       10.2.1   Pursuant to Paragraph 3.1, (a) the Independent Fiduciary does not approve the
                Settlement Agreement or disapproves the Settlement Agreement for any reason
                whatsoever, or (b) the Plan Fiduciaries reasonably conclude that the Independent
                Fiduciary’s approval does not include the determinations required by PTE 2003-
                39; and in the case of (a) or (b), (c) the Settling Parties do not mutually agree to
                modify the terms of this Settlement Agreement to facilitate an approval by the
                Independent Fiduciary or the Independent Fiduciary’s determinations required
                by PTE 2003-39 such that (a) and (b) no longer apply;

       10.2.2   The Preliminary Order and the Final Order are not entered by the Court in the
                form submitted by the Settling Parties or in a form which is otherwise agreed to
                by the Settling Parties;

       10.2.3   This Settlement Agreement is disapproved by the Court or fails to become
                effective for any reason whatsoever; or

       10.2.4   The Preliminary Order or Final Order is finally reversed on appeal, or is
                modified on appeal, and the Settling Parties do not mutually agree to any such
                modifications.

10.3   If the Settlement Agreement is terminated, deemed null and void, or has no further force
       or effect, the Class Action and the Released Claims asserted by Class Representatives
       shall for all purposes with respect to the Settling Parties revert to their status as though
       the Settling Parties never executed the Settlement Agreement. All funds deposited in the
       Qualified Settlement Fund, and any interest earned thereon, shall be returned to
       Defendants, their representatives, or insurers pro rata based on their contributions to the
       Qualified Settlement Fund within thirty (30) calendar days after the Settlement
       Agreement is finally terminated or deemed null and void, except as provided for in
       Paragraph 10.4.

10.4   It shall not be deemed a failure to approve the Settlement Agreement if the Court denies,
       in whole or in part, Class Counsel’s or Other Counsel’s request(s) for Attorneys’ Fees
       and Costs and/or Class Representatives’ Compensation.




                                                22


                                                                                                      Exhibit A
 Case 2:16-cv-06794-AB-JC Document 321-1 Filed 01/13/20 Page 23 of 66 Page ID
                                   #:26604
10.5   In the event that the Settlement Agreement is terminated, Administrative Expenses
       incurred prior to the termination shall be paid first from the interest earned, if any, on the
       Qualified Settlement Fund. Administrative Expenses in excess of the interest earned on
       the Qualified Settlement Fund shall be split evenly and paid by Class Counsel, on the one
       hand, and Defendants, on the other hand.

10.6   CAFA notice will be served timely on the appropriate officials by the Settlement
       Administrator as provided in Paragraph 3.4.3.

11.    Article 11 – General Provisions

11.1   The Settling Parties, Class Counsel, and Defense Counsel agree to keep confidential all
       positions, assertions, and offers made during settlement negotiations relating to the Class
       Action and the Settlement Agreement, except that they may discuss the negotiations with
       the Class Members, the Independent Fiduciary, the Settling Parties’ tax and accounting
       advisors, and for purposes of recovery of insurance, provided in each case that they
       secure written or oral agreements with such persons or entities that such information shall
       not be further disclosed.

11.2   The Settling Parties, Class Counsel, and Defense Counsel agree to keep confidential the
       terms of the Settlement Agreement until the filing of the motion for preliminary approval
       of the Settlement Agreement, as discussed in Paragraph 3.2. This provision shall not be
       construed to prohibit Class Counsel or Defense Counsel from discussing the terms of the
       Settlement Agreement with the Settlement Administrator or Independent Fiduciary (or a
       potential independent fiduciary) prior to the date on which the motion for preliminary
       approval is filed.

11.3   Class Counsel shall establish a Settlement Website on which it will post the following
       documents or links to the following documents on or following the date of the
       Preliminary Order: Complaint, Settlement Agreement and its Exhibits, Settlement Notice,
       Former Participants Claim Form, Class Representatives’ Motion for Attorneys’ Fees and
       Costs and Award of Compensation to Class Representatives, any Court orders related to
       the Settlement, any amendments or revisions to these documents, and any other
       documents or information mutually agreed upon by the Settling Parties (“Settlement
       Website Information”). No other information or documents will be posted on the
       Settlement Website unless agreed to by the Settling Parties in writing. Class Counsel will
       take down the Settlement Website no later than one year after the Settlement Effective
       Date or thirty (30) calendar days after the receipt of the affidavit(s) referenced in
       Paragraph 6.9, whichever is earlier.

11.4   The undersigned counsel, on behalf of themselves and the Settling Parties, agree to
       cooperate fully with each other in seeking Court approvals of the Preliminary Order and
       the Final Order, and to do all things as may reasonably be required to effectuate
       preliminary and final approval and the implementation of this Settlement Agreement
       according to its terms. The Settling Parties agree to provide each other with copies of any
       filings necessary to effectuate this Settlement at least five (5) business days in advance of
       filing.


                                                23


                                                                                                    Exhibit A
 Case 2:16-cv-06794-AB-JC Document 321-1 Filed 01/13/20 Page 24 of 66 Page ID
                                   #:26605
11.5   This Settlement Agreement, whether or not consummated, and any negotiations or
       proceedings hereunder are not, and shall not be construed as, deemed to be, or offered or
       received as evidence of an admission by or on the part of Defendants of any wrongdoing,
       fault, or liability whatsoever by any of Defendants, or give rise to any inference of any
       wrongdoing, fault, or liability or admission of any wrongdoing, fault, or liability in the
       Class Action or any other proceeding, and Defendants expressly deny and disclaim any
       such wrongdoing, fault, or liability, and deny each and every claim asserted in the Class
       Action. This Settlement Agreement, whether or not consummated, and any negotiations
       or proceedings hereunder, shall not constitute admissions of any liability of any kind,
       whether legal or factual.

11.6   Neither the Settling Parties, Class Counsel, nor Defense Counsel shall have any
       responsibility for or liability whatsoever with respect to (i) any act, omission, or
       determination of the Settlement Administrator, or any of their respective designees or
       agents, in connection with the administration of the Gross Settlement Amount or
       otherwise; (ii) the determination of the Independent Fiduciary; (iii) the management,
       investment, or distribution of the Qualified Settlement Fund; (iv) the Plan of Allocation
       as approved by the Court; (v) the determination, administration, calculation, or payment
       of any claims asserted against the Qualified Settlement Fund; (vi) any losses suffered by,
       or fluctuations in the value of, the Qualified Settlement Fund; or (vii) the payment or
       withholding of any taxes, expenses, and/or costs incurred in connection with the taxation
       of the Qualified Settlement Fund or tax reporting, or the filing of any returns. Further,
       neither Defendants nor Defense Counsel shall have any responsibility for, or liability
       whatsoever with respect to, any act, omission, or determination of Class Counsel in
       connection with the administration of the Gross Settlement Amount or otherwise.

11.7   Only Class Counsel shall have standing to seek enforcement of this Settlement
       Agreement on behalf of Plaintiffs and Class Members. Any individual concerned about
       Defendants’ compliance with this Settlement Agreement may so notify Class Counsel
       and direct any requests for enforcement to them. Class Counsel shall have the full and
       sole discretion to take whatever action they deem appropriate, or to refrain from taking
       any action, in response to such request. Class Counsel shall provide the monitoring
       necessary to assure compliance with the Settlement Agreement and any action to enforce
       the Settlement Agreement during the Settlement Period without additional fee or
       reimbursement of expenses beyond the Attorneys’ Fees and Costs determined by the
       Court.

11.8   This Settlement Agreement shall be interpreted, construed, and enforced in accordance
       with applicable federal law and, to the extent that federal law does not govern, California
       law.

11.9   Class Counsel, Defense Counsel, and the Settling Parties agree that any and all disputes
       concerning compliance with the Settlement Agreement shall be exclusively resolved as
       follows:

       11.9.1   If Class Counsel, Defense Counsel, or a Settling Party has reason to believe that
                a legitimate dispute exists concerning the Settlement Agreement, the party


                                               24


                                                                                                    Exhibit A
 Case 2:16-cv-06794-AB-JC Document 321-1 Filed 01/13/20 Page 25 of 66 Page ID
                                   #:26606
                raising the dispute shall first promptly give written notice under the Settlement
                Agreement to the other party including in such notice: (a) a reference to all
                specific provisions of the Settlement Agreement that are involved; (b) a
                statement of the alleged non-compliance; (c) a statement of the remedial action
                sought; and (d) a brief statement of the specific facts, circumstances, and any
                other arguments supporting the position of the party raising the dispute;

       11.9.2   Within twenty (20) days after receiving the notice described in Paragraph 11.9.1,
                the receiving party shall respond in writing with its position and the facts and
                arguments it relies on in support of its position;

       11.9.3   For a period of not more than twenty (20) days following mailing of the
                response described in Paragraph 11.9.2, the Settling Parties shall undertake
                good-faith negotiations, which may include meeting in person or conferring by
                telephone, to attempt to resolve the dispute;

       11.9.4   If the dispute is not resolved during the period described in Paragraph 11.9.3,
                either party may request that the Court resolve the dispute;

       11.9.5   In connection with any disputes concerning compliance with the Settlement
                Agreement, the Settling Parties agree that each party shall bear its own fees and
                costs unless the Court orders otherwise.

11.10 The Settling Parties agree that the Court has personal jurisdiction over the Class and
      Defendants under ERISA and shall maintain that jurisdiction for purposes of resolving
      any disputes concerning compliance with this Settlement Agreement. Any requests for
      the Court’s assistance to resolve any such disputes may be submitted to the Court and/or
      asserted in response to any claim asserting a violation of the Settlement Agreement.

11.11 The Settlement Agreement may be executed by exchange of executed signature pages,
      and any signature transmitted by facsimile or e-mail attachment of scanned signature
      pages for the purpose of executing this Settlement Agreement shall be deemed an original
      signature for purposes of this Settlement Agreement. The Settlement Agreement may be
      executed in any number of counterparts, and each of such counterparts shall for all
      purposes be deemed an original, and all such counterparts shall together constitute the
      same instrument.

11.12 Each party to this Settlement Agreement hereby acknowledges that he, she, or it has
      consulted with and obtained the advice of counsel prior to executing this Settlement
      Agreement and that this Settlement Agreement has been explained to that party by his,
      her, or its counsel.

11.13 The headings included in this Settlement Agreement are for convenience only and do not
      in any way limit, alter, or affect the matters contained in this Settlement Agreement or the
      Articles or Paragraphs they caption. References to a person are also to the person’s
      permitted successors and assigns, except as otherwise provided herein. Whenever the
      words “include,” “includes” or “including” are used in this Settlement Agreement, they



                                               25


                                                                                                    Exhibit A
 Case 2:16-cv-06794-AB-JC Document 321-1 Filed 01/13/20 Page 26 of 66 Page ID
                                   #:26607
       shall not be limiting but shall be deemed to be followed by the words “without
       limitation.”

11.14 Before entry of the Preliminary Approval Order and approval of the Independent
      Fiduciary, this Settlement Agreement may be modified or amended only by written
      agreement signed by or on behalf of all Settling Parties. Following approval by the
      Independent Fiduciary, this Settlement Agreement may be modified or amended only if
      such modification or amendment is set forth in a written agreement signed by or on
      behalf of all Settling Parties and only if the Independent Fiduciary approves such
      modification or amendment in writing. Following entry of the Preliminary Approval
      Order, this Settlement Agreement may be modified or amended only by written
      agreement signed on behalf of all Settling Parties, and only if the modification or
      amendment is approved by the Independent Fiduciary in writing and approved by the
      Court.

11.15 This Settlement Agreement and the exhibits attached hereto constitute the entire
      agreement among the Settling Parties and no representations, warranties, or inducements
      have been made to any party concerning the Settlement other than those contained in this
      Settlement Agreement and the exhibits thereto.

11.16 The provisions of this Settlement Agreement may be waived only by an instrument in
      writing executed by the waiving party and specifically waiving such provisions. The
      waiver of any breach of this Settlement Agreement by any party shall not be deemed to
      be or construed as a waiver of any other breach or waiver by any other party, whether
      prior, subsequent, or contemporaneous, of this Settlement Agreement.

11.17 Each of the Settling Parties agrees, without further consideration, and as part of finalizing
      the Settlement hereunder, that it will in good faith execute and deliver such other
      documents and take such other actions as may be necessary to consummate and
      effectuate the subject matter of this Settlement Agreement.

11.18 The provisions of this Settlement Agreement are not severable.

11.19 All of the covenants, representations, and warranties, express or implied, oral or written,
      concerning the subject matter of this Settlement Agreement are contained in this
      Settlement Agreement. No party is relying on any oral representations or oral agreements.
      All such covenants, representations, and warranties set forth in this Settlement
      Agreement shall be deemed continuing and shall survive the Effective Date of
      Settlement.

11.20 All of the exhibits attached hereto are incorporated by reference as though fully set forth
      herein. The exhibits shall be: Exhibit 1 – Former Participant Claim Form; Exhibit 2 –
      Preliminary Order; Exhibit 3 – Notice of Class Action Settlement and Fairness Hearing to
      Current Participants; Exhibit 4 – Notice of Class Action Settlement and Fairness Hearing
      to Former Participants; and Exhibit 5 – Final Order.

11.21 No provision of the Settlement Agreement or of the exhibits attached hereto shall be
      construed against or interpreted to the disadvantage of any party to the Settlement


                                                26


                                                                                                  Exhibit A
 Case 2:16-cv-06794-AB-JC Document 321-1 Filed 01/13/20 Page 27 of 66 Page ID
                                   #:26608
       Agreement because that party is deemed to have prepared, structured, drafted, or
       requested the provision.

11.22 Any notice, demand, or other communication under this Settlement Agreement (other
      than the Settlement Notice, or other notices given at the direction of the Court) shall be in
      writing and shall be deemed duly given upon receipt if it is addressed to each of the
      intended recipients as set forth below and personally delivered, sent by registered or
      certified mail postage prepaid, or delivered by reputable express overnight courier:

       IF TO THE CLASS REPRESENTATIVES:

       Jerome J. Schlichter (jschlichter@uselaws.com)
       Michael A. Wolff (mwolff@uselaws.com)
       Kurt C. Struckhoff (kstruckhoff@uselaws.com)

       SCHLICHTER BOGARD & DENTON
       100 South Fourth St., Suite 1200
       St. Louis, Missouri 63102
       Tel: (314) 621-6115
       Fax: (314) 621-5934

       IF TO DEFENDANTS:

       Nancy G. Ross (nross@mayerbrown.com)
       Brian D. Netter (bnetter@mayerbrown.com)

       MAYER BROWN LLP
       71 South Wacker Drive
       Chicago, Illinois 60606
       Tel: (312) 782-0600
       Fax: (312) 701-7711




                                                27


                                                                                                  Exhibit A
Case 2:16-cv-06794-AB-JC Document 321-1 Filed 01/13/20 Page 28 of 66 Page ID
                                  #:26609




                                     28



                                                                          Exhibit A
Case 2:16-cv-06794-AB-JC Document 321-1 Filed 01/13/20 Page 29 of 66 Page ID
                                  #:26610




                                                                          Exhibit A
       Case 2:16-cv-06794-AB-JC Document 321-1 Filed 01/13/20 Page 30 of 66 Page ID
                                         #:26611
                                         The Northrop Grumman Settlement Administrator
                                                          [Address
                                                       City, State, Zip]
                                             www.2019northrop401kSettlement.com
                                             FORMER PARTICIPANT CLAIM FORM

            ABC1234567890                                                             Claim Number: 1111111
            *ABC1234567890*
            JOHN Q CLASS MEMBER
            123 MAIN ST
            APT 1
            ANYTOWN, ST 12345

This Former Participant Claim Form is ONLY for Class Members who are Former Participants, or the beneficiaries, alternate
payees or attorneys-in-fact of Former Participants (all of whom will be treated as Former Participants). A Former Participant is a
Class Member who did not have a plan account with a balance greater than $0 as of December 31, 2019.
This form must be completed, signed and filed electronically through the claims portal at www.2019northrop401ksettlement.com
by XXXXXXX or mailed with a postmark date no later than XXXXXXXXX to the Settlement Administrator in order for you to receive
your share of the Settlement proceeds. Former Participants who do not complete and timely return this form will not receive
any Settlement payment. Please review the instructions below carefully. If you have questions regarding this Claim Form, you
may contact the Settlement Administrator as indicated below.

             ******************************************************************************************************************************
           PART 1: INSTRUCTIONS FOR COMPLETING FORMER PARTICIPANT CLAIM FORM
1.   Complete this claim form and keep a copy of all pages of your Former Participant Claim Form, including page 1 with the
     address label, for your records.

2.   Mail your completed Former Participant Claim Form postmarked no later than XXXXXXXX to the Settlement Administrator at
     the following address:
                                           The Northrop Grumman Settlement Administrator
                                                            [Address
                                                         City, State, Zip]
     If you prefer to file your claim electronically, you may use the claims portal on the website
     www.2019nothrop401ksettlement.com.
     It is your responsibility to ensure the Settlement Administrator has timely received your Former Participant Claim Form.
3.   Other Reminders:
       •    You must provide date of birth, signature and a completed Substitute IRS Form W-9, which is attached as Part 5 to this
            form.
       •    If you desire to do a rollover and you do not complete in full the rollover information in Part 4 Payment Election of the
            Settlement Distribution Form, payment will be made to the Former Participant.
       •    If you change your address after sending in your Former Participant Claim Form, please send your new address to the
            Settlement Administrator.
       •    Timing Of Payments To Eligible Settlement Class Members. Please note that Settlement payments are subject to
            the Settlement Agreement’s receiving final Court approval. If the Settlement Agreement is approved and if you are
            entitled to a Settlement payment under the terms of the Settlement, such payments will be distributed no earlier than
            the second half of 2020 due to the need to process and verify information for all Settlement Class Members who are
            entitled to a payment and to compute the amount of each payment. Payments may be further delayed if any appeals
            are filed.
4.   Questions? If you have any questions about this Former Participant Claim Form, please call the Settlement Administrator
     at XXX-XXX-XXXX. The Settlement Administrator will provide advice only regarding completing this form and will not provide
     financial, tax or other advice concerning the Settlement. You therefore may want to consult with your financial or tax advisor.
     Information about the status of the approval of the Settlement, Settlement administration, and claim processing is available on
     the lawsuit website, www.2019northrop401ksettlement.com.



                                     1
                                                                                                                                              Exhibit 1
          Case 2:16-cv-06794-AB-JC Document 321-1 Filed 01/13/20 Page 31 of 66 Page ID
                                            #:26612


You are eligible to receive a payment from a class action settlement. The Court has preliminarily approved the class settlement of
Clifton Marshall, et al. v. Northrop Grumman Corp., et al, Case No. 16-6794 (C.D. Cal.). That settlement provides allocation of
monies to the individual accounts of Settlement Class Members who had plan accounts with a positive balance in the Northrop
Grumman Savings Plan (“Plan”) as of December 31, 2019 (“Current Participants”). Settlement Class Members who are entitled to
a distribution but who did not have a plan account with a positive balance as of December 31, 2019 (“Former Participants”) will
receive their allocation in the form of a check or rollover if and only if they mail a valid Former Participant Claim Form postmarked
no later than XXXXXXX to the Settlement Administrator. For more information about the Settlement, please see
www.2019northrop401ksettlement.com, or call XXX-XXX-XXXX.
Because you are a Former Participant (or beneficiary of a Former Participant) in the Plan, you must decide whether you want your
payment (1) sent payable to you directly or (2) to be rolled over into another eligible retirement plan or into an individual retirement
account (“IRA”). To make that choice, please complete and mail this Former Participant Claim Form that is postmarked no later
than XXXXXX to the Settlement Administrator. If you do not indicate a payment election, your payment will be sent payable to you
directly.
                                        PART 2: PARTICIPANT INFORMATION
First Name                                            Middle Last Name


Mailing Address



City                                                                                                        State     Zip Code



Home Phone                                                Work Phone or Cell Phone



Participant’s Social Security Number                      Participant’s Date of Birth



Email Address                                               M M       D   D      Y      Y Y   Y




       Check here if you were a Former Participant, but did not receive this Claim Form in the mail. This may be because you were a
       participant in the Plan only for a brief period.

            PART 3: BENEFICIARY OR ALTERNATE PAYEE INFORMATION (IF APPLICABLE)
       Check here if you are the surviving spouse or other beneficiary for the Former Participant and the Former Participant is
       deceased. Documentation must be provided showing current authority of the representative to file on behalf of the
       deceased. Please complete the information below and then continue on to Parts 4 and 5 on the next page.

       Check here if you are an alternate payee under a qualified domestic relations order (QDRO), or attorney-in-fact for the
       Former Participant. The Settlement Administrator may contact you with further instructions. Please complete the information
       below and then continue on to Parts 4 and 5 on the next page.
Your First Name                                        Middle Last Name



Your Social Security Number or Tax ID Number              Your Date of Birth



Your Mailing Address                                       M M        D   D      Y      Y Y   Y




City                                                                                                        State     Zip Code


                                  2
                                                                                                                              Exhibit 1
        Case 2:16-cv-06794-AB-JC Document 321-1 Filed 01/13/20 Page 32 of 66 Page ID
                                          #:26613



                                             PART 4: PAYMENT ELECTION

     Payment to Self – A check subject to mandatory federal and applicable state withholding tax will be mailed to your address
     on the previous page.

     Direct Rollover to an Eligible Plan – Check only one box below and complete Rollover Information Section Below:

          Government 457(b)                                  401(a)/401(k)                          403(b)

          Direct Rollover to a Traditional IRA               Direct Rollover to a Roth IRA (subject to ordinary income tax)

Rollover Information:
Company or Trustee’s Name (to whom the check should be made payable)



Company or Trustee’s Mailing Address 1



Company or Trustee’s Mailing Address 2



Company or Trustee’s City                                                                                    State    Zip Code



Account Number                                                                                Company or Trustee’s Phone Number




                   PART 5: SIGNATURE, CONSENT, AND SUBSTITUTE IRS FORM W-9
UNDER PENALTIES OF PERJURY UNDER THE LAWS OF THE UNITED STATES OF AMERICA, I CERTIFY THAT ALL OF THE
INFORMATION PROVIDED ON THIS FORMER PARTICIPANT CLAIM FORM IS TRUE, CORRECT AND COMPLETE AND THAT
I SIGNED THIS FORMER PARTICIPANT CLAIM FORM.

1.   The Social Security number shown on this form is my correct taxpayer identification number (or I am waiting for a number to
     be issued to me); and
2.   I am not subject to backup withholding because: (a) I am exempt from backup withholding, or (b) I have not been notified by
     the Internal Revenue Service (IRS) that I am subject to backup withholding as a result of a failure to report all interest or
     dividends, or (c) the IRS has notified me that I am no longer subject to backup withholding; and
3.   I am a U.S. Person (including a U.S. resident alien).

                                                                                               M M       D D         Y Y Y Y


Participant Signature                                                                         Date Signed (Required)
Note: if you have been notified by the IRS that you are subject to backup withholding, you must cross out item 2 above. The IRS
does not require your consent to any provision of this document other than this Form W-9 certification to avoid backup withholding.


                QUESTIONS? VISIT: www.2019northrop401ksettlement.com, OR CALL XXX-XXX-XXXX




                                  3
                                                                                                                              Exhibit 1
Case 2:16-cv-06794-AB-JC Document 321-1 Filed 01/13/20 Page 33 of 66 Page ID
                                  #:26614



 1
 2
 3
 4
 5
 6
 7                   UNITED STATES DISTRICT COURT
 8                  CENTRAL DISTRICT OF CALIFORNIA

 9   CLIFTON W. MARSHALL, et al.,       Case No. 16-CV-6794 AB (JCx)
10                        Plaintiffs,   [PROPOSED] ORDER GRANTING
     v.                                 PRELIMINARY APPROVAL OF
11                                      SETTLEMENT
     NORTHROP GRUMMAN
12   CORPORATION, et al.,               Date: January 31, 2020
                                        Time: 10:00 a.m.
13                        Defendants.   Courtroom 7B – 7th Floor
14
                                        Hon. André Birotte Jr.
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                                          Exhibit 2
 Case 2:16-cv-06794-AB-JC Document 321-1 Filed 01/13/20 Page 34 of 66 Page ID
                                   #:26615



 1       This litigation involves claims for alleged breaches of fiduciary duty and
 2   prohibited transactions in violation of the Employee Retirement Income Security
 3   Act of 1974 (ERISA), as amended, 29 U.S.C. §1001 et seq., with respect to the
 4   Northrop Grumman Savings Plan.
 5       The parties seek preliminary approval of a settlement of these claims against
 6   Defendants Northrop Grumman Corporation, Northrop Grumman Savings Plan
 7   Administrative Committee, Northrop Grumman Savings Plan Investment
 8   Committee, Denise Peppard, Michael Hardesty, Kenneth L. Bedingfield, Kenneth
 9   N. Heintz, Prabu Natarajan, Mark A. Caylor, Mark Rabinowitz, Richard Boak,
10   Debora Catsavas, Teri Herzog, Tiffany McConnell King, Christopher McGee, Gary
11   McKenzie, Constance Soloway, Rajender Chandhok, Gloria Flach, James M.
12   Myers, Sunil Navale, Eric Scholten, and Steven Spiegel. The terms of the
13   settlement are set out in a Class Action Settlement Agreement dated January 13,
14   2020 (the “Settlement Agreement”) (Doc. _____), executed by the parties and their
15   counsel. Jerome J. Schlichter, Michael A. Wolff, and Kurt C. Struckhoff from the
16   law firm of Schlichter Bogard & Denton, LLP have been appointed as Class
17   Counsel. Nancy G. Ross and Brian D. Netter from the law firm of Mayer Brown
18   LLP represent Defendants.
19       The Court has considered the proposed Settlement Agreement. For purposes of
20   this Order, if not defined herein, capitalized terms have the Definitions in the
21   Settlement Agreement, which is incorporated herein by reference. Having reviewed
22   the Settlement Agreement, the motion papers, and conducted a hearing in open
23   court on January 31, 2020, it is ORDERED as follows.
24       1.     Preliminary Findings Regarding Proposed Settlement: The Court
25   preliminarily finds that:
26                A.     The proposed settlement resulted from extensive arm’s-length
27   negotiations;
28
     CASE NO. 16-CV-6794 AB (JCX)             -1-             [PROPOSED] ORDER GRANTING
                                                     PRELIMINARY APPROVAL OF SETTLEMENT

                                                                                          Exhibit 2
 Case 2:16-cv-06794-AB-JC Document 321-1 Filed 01/13/20 Page 35 of 66 Page ID
                                   #:26616



 1                   B.   The Settlement Agreement was executed only after Class
 2   Counsel had conducted extensive pre-settlement motion practice and discovery, and
 3   after negotiations, including in-person mediation sessions and numerous
 4   teleconference mediation sessions and extensive telephonic and email
 5   communications with a skilled mediator, and only after Class Counsel was set to
 6   begin trial;
 7                   C.   Class Counsel has concluded that the Settlement Agreement is
 8   fair, reasonable and adequate; and
 9                   D.   The Settlement is sufficiently fair, reasonable, and adequate to
10   warrant sending notice of the Settlement to the Class.
11       2.    Fairness Hearing: A hearing is scheduled at the United States District
12   Court for the Central District of California, Judge André Birotte Jr. presiding, at
13   _______a.m. on ________, 2020, (the “Fairness Hearing”) to determine, among
14   other issues:
15                   A.   Whether the Settlement Agreement should be approved as fair,
16   reasonable, and adequate;
17                   B.   Whether the notice, publication notice and notice methodology
18   were performed as directed by this Court;
19                   C.   Whether the motion for attorneys’ fees and costs to be filed by
20   Class Counsel should be approved;
21                   D.   Whether the motion for compensation to Class Representatives
22   should be approved; and
23                   E.   Whether the Administrative Expenses specified in the
24   Settlement Agreement and requested by the parties should be approved for payment
25   from the Settlement Fund.
26
27
28
     CASE NO. 16-CV-6794 AB (JCX)              -2-             [PROPOSED] ORDER GRANTING
                                                      PRELIMINARY APPROVAL OF SETTLEMENT

                                                                                             Exhibit 2
     Case 2:16-cv-06794-AB-JC Document 321-1 Filed 01/13/20 Page 36 of 66 Page ID
                                       #:26617



 1         3.   Establishment of Qualified Settlement Fund: A common fund is agreed
 2     to by the parties in the Settlement Agreement and is hereby established and shall be
 3     known as the Marshall, et al. v. Northrop Grumman, et al. Settlement Fund (the
 4     “Settlement Fund”). The Settlement Fund shall be a “qualified settlement fund”
 5     within the meaning of Treasury Regulations §1.468-1(a) promulgated under Section
 6     468B of the Internal Revenue Code. The Settlement Fund shall consist of
 7     $12,375,000 and any interest earned thereon. The Settlement Fund shall be
 8     administered as follows:
 9                  A.    The Settlement Fund is established exclusively for the purposes
10     of: (a) making distributions to eligible claimants in accordance with the claims
11     process described in the Settlement Agreement; (b) making distributions to Class
12     Representatives and Class Members as specified in the Settlement Agreement; (c)
13     making payments for all settlement administration costs and costs of notice,
14     including payments of all Administrative Expenses specified in the Settlement
15     Agreement; (d) making payments of all Attorneys’ Fees and Costs to Class Counsel
16     as awarded by the Court in this action; and (e) paying employment, withholding,
17     income and other applicable taxes, all in accordance with the terms of the
18     Settlement Agreement and this Order. Other than the payment of Administrative
19     Expenses or as otherwise expressly provided in the Settlement Agreement, no
20     distribution shall be made from the Settlement Fund until after the Settlement
21     Effective Date.
22                  B.    Within the time periods set forth in the Settlement Agreement,
23     Defendants, their insurers or representatives shall cause $12,375,000 to be
24     deposited into the Settlement Fund.
25                  C.    The Settlement Fund shall be a single qualified settlement fund
26     within the meaning of Treasury Regulation §1.468B-1 et seq. Defendants, their
27     insurers or representatives shall timely furnish a statement to the Settlement
28
      CASE NO. 16-CV-6794 AB (JCX)              -3-             [PROPOSED] ORDER GRANTING
                                                       PRELIMINARY APPROVAL OF SETTLEMENT

                                                                                            Exhibit 2
     Case 2:16-cv-06794-AB-JC Document 321-1 Filed 01/13/20 Page 37 of 66 Page ID
                                       #:26618



 1     Administrator that complies with Treasury Regulation §1.468B-3(e)(2) (a
 2     “§1.468B-3 Statement”), which may be a combined statement under Treasury
 3     Regulation §1.468B-3(e)(2)(ii), and shall attach a copy of the statement to their
 4     federal income tax returns filed for the taxable year in which Defendants, their
 5     insurers or representatives make a transfer to the Settlement Fund.
 6                  D.     Defendants, their insurers or representatives shall have no
 7     withholding, reporting or tax reporting responsibilities with regard to the Settlement
 8     Fund or its distribution, except as otherwise specifically identified herein.
 9     Defendants, their insurers or representatives shall have no liability, obligation, or
10     responsibility for administration of the Settlement Fund or the disbursement of any
11     monies from the Settlement Fund except for: (1) the obligation to cause the
12     Settlement Amount to be deposited into the Settlement Fund; and (2) the agreement
13     to cooperate in providing information that is necessary for settlement administration
14     set forth in the Settlement Agreement.
15                  E.     The oversight of the Settlement Fund is the responsibility of the
16     Settlement Administrator. The status and powers of the Settlement Administrator
17     are as defined by this Order and as approved in the Settlement Agreement.
18                  F.     The Settlement Amount caused to be deposited by Defendants
19     into the Settlement Fund in accordance with the Settlement Agreement, and all
20     income generated by that Amount, shall be in custodia legis and immune from
21     attachment, execution, assignment, hypothecation, transfer or similar process by
22     any person. Once the Settlement Fund vests, it is irrevocable during its term and
23     Defendants have divested themselves of all right, title or interest, whether legal or
24     equitable, in the Settlement Fund, if any; provided, however, in the event the
25     Settlement Agreement is not approved by the Court or the Settlement set forth in
26     the Settlement Agreement is terminated or fails to become effective in accordance
27     with its terms (or, if following approval by this Court, such approval is reversed or
28
      CASE NO. 16-CV-6794 AB (JCX)               -4-             [PROPOSED] ORDER GRANTING
                                                        PRELIMINARY APPROVAL OF SETTLEMENT

                                                                                               Exhibit 2
 Case 2:16-cv-06794-AB-JC Document 321-1 Filed 01/13/20 Page 38 of 66 Page ID
                                   #:26619



 1   modified), the parties shall be restored to their respective positions in this Case as
 2   of the day prior to the Settlement Agreement Execution Date; the terms and
 3   provisions of the Settlement Agreement and this Order shall be void and have no
 4   force and effect and shall not be used in this Case or in any proceeding for any
 5   purpose; and the Settlement Fund and income earned thereon shall immediately be
 6   returned to the entity that funded the Settlement Fund. Further provided that, if the
 7   Settlement Agreement is terminated after Defendants, their insurers or
 8   representatives have deposited the Settlement Funds, but prior to the entry of an
 9   order granting Final Approval of the Settlement, the funds in the Settlement Fund
10   shall be disposed of as set forth in the Settlement Agreement.
11                G.     The Settlement Administrator may make disbursements out of
12   the Settlement Fund only in accordance with this Order or any additional Orders
13   issued by the Court.
14                H.     The Settlement Fund shall expire after the Settlement
15   Administrator distributes all of the assets of the Settlement Fund in accordance with
16   Article 6 of the Settlement Agreement, provided, however, that the Settlement Fund
17   shall not terminate until its liability for any and all government fees, fines, taxes,
18   charges and excises of any kind, including income taxes, and any interest, penalties
19   or additions to such amounts, are, in the Settlement Administrator’s sole discretion,
20   finally determined and all such amounts have been paid by the Settlement Fund.
21                I.     The Settlement Fund shall be used to make payments to Class
22   Members under the Plan of Allocation set forth in the Settlement Agreement.
23   Individual payments to Class Members will be subject to tax withholding as
24   required by law and as described in the Class Notice and its attachments. In
25   addition, all Class Representatives’ Compensation, Administrative Expenses and all
26   Attorneys’ Fees and Costs of Class Counsel shall be paid from the Settlement Fund
27   as set forth in the Settlement Agreement.
28
     CASE NO. 16-CV-6794 AB (JCX)              -5-             [PROPOSED] ORDER GRANTING
                                                      PRELIMINARY APPROVAL OF SETTLEMENT

                                                                                              Exhibit 2
     Case 2:16-cv-06794-AB-JC Document 321-1 Filed 01/13/20 Page 39 of 66 Page ID
                                       #:26620



 1                    J.   The Court and the Settlement Administrator recognize that there
 2     will be tax payments, withholding and reporting requirements in connection with
 3     the administration of the Settlement Fund. The Settlement Administrator shall, in
 4     accordance with the Settlement Agreement, determine, withhold, and pay over to
 5     the appropriate taxing authorities any taxes due with respect to any distribution
 6     from the Settlement Fund and shall make and file with the appropriate taxing
 7     authorities any reports or returns due with respect to any distributions from the
 8     Settlement Fund. The Settlement Administrator also shall determine and pay any
 9     income taxes owing with respect to the income earned by the Settlement Fund.
10     Additionally, the Settlement Administrator shall file returns and reports with the
11     appropriate taxing authorities with respect to the payment and withholding of taxes.
12                    K.   The Settlement Administrator, in its discretion, may request
13     expedited review and decision by the IRS or the applicable state or local taxing
14     authorities, with regard to the correctness of the returns filed for the Settlement
15     Fund and shall establish reserves to assure the availability of sufficient funds to
16     meet the obligations of the Settlement Fund itself and the Settlement Administrator
17     as fiduciaries of the Settlement Fund. Reserves may be established for taxes on the
18     Settlement Fund income or on distributions.
19                    L.   The Settlement Administrator and Defendants shall provide to
20     and exchange with each other such information as shall be reasonably necessary to
21     file notices, reports and returns and to make timely determinations of withholding
22     obligations.
23                    M.   The Settlement Administrator shall have all the necessary
24 powers, and take all necessary ministerial steps, to effectuate the terms of the
25 Settlement Agreement, including the payment of all distributions. Such powers
26 include receiving and processing information from Former Participants pertaining to
27 their claims and investing, allocating and distributing the Settlement Fund, and in
28
      CASE NO. 16-CV-6794 AB (JCX)               -6-             [PROPOSED] ORDER GRANTING
                                                        PRELIMINARY APPROVAL OF SETTLEMENT

                                                                                             Exhibit 2
  Case 2:16-cv-06794-AB-JC Document 321-1 Filed 01/13/20 Page 40 of 66 Page ID
                                    #:26621



 1 general supervising the administration of the Settlement Agreement in accordance
 2 with its terms and this Order.
 3                N.     The Settlement Administrator shall keep detailed and accurate
 4   accounts of all investments, receipts, disbursements and other transactions of the
 5   Settlement Fund. All accounts, books and records relating to the Settlement Fund
 6   shall be open for reasonable inspection by such persons or entities as the Court
 7   orders. Included in the Settlement Administrator’s records shall be complete
 8   information regarding actions taken with respect to the award of any payments to
 9   any person; the nature and status of any payment from the Settlement Fund and
10   other information which the Settlement Administrator considers relevant to
11   showing that the Settlement Fund is being administered, and awards are being
12   made, in accordance with the purposes of the Settlement Agreement, this Order,
13   and any future orders that the Court may find it necessary to issue.
14                O.     The Settlement Administrator will establish protective
15   conditions concerning the disclosure of information maintained by the Settlement
16   Administrator if publication of such information would violate any law, including
17   rights to privacy. Any person entitled to such information and who is denied access
18   to the Settlement Fund’s records may submit a request to the Court for such
19   information. However, the Settlement Administrator shall supply such information
20   to any claimant as may be reasonably necessary to allow him or her to accurately
21   determine his or her federal, state and local tax liabilities. Such information shall be
22   supplied in the form and manner prescribed by relevant law.
23                P.     This Order will bind any successor Settlement Administrator.
24   The successor Settlement Administrator(s) shall have, without further act on the
25   part of anyone, all the duties, powers, functions, immunities, and discretion granted
26   to the original Settlement Administrator. Any Settlement Administrator(s) who is
27   replaced (by reason other than death) shall execute all instruments, and do all acts,
28
     CASE NO. 16-CV-6794 AB (JCX)              -7-             [PROPOSED] ORDER GRANTING
                                                      PRELIMINARY APPROVAL OF SETTLEMENT

                                                                                             Exhibit 2
 Case 2:16-cv-06794-AB-JC Document 321-1 Filed 01/13/20 Page 41 of 66 Page ID
                                   #:26622



 1   that may be necessary or that may be ordered or requested in writing by the Court
 2   or by any successor Settlement Administrator(s), to transfer administrative powers
 3   over the Settlement Fund to the successor Settlement Administrator(s). The
 4   appointment of a successor Settlement Administrator(s), if any, shall not under any
 5   circumstances require any Defendant to make any further payment of any nature
 6   into the Settlement Fund or otherwise.
 7       4.    Class Notice: The Settling Parties have presented to the Court proposed
 8   forms of Class Notice, which are appended hereto as Exhibit 1 and Exhibit 2,
 9   respectively.
10                   A.      The Court finds that the proposed forms and the website
11   referenced in the Class Notice fairly and adequately:
12                          i.         Describe the terms and effect of the Settlement
13             Agreement and of the Settlement;
14                         ii.         Notify the Class concerning the proposed Plan of
15             Allocation;
16                        iii.         Notify the Class that Class Counsel will seek
17             compensation from the Settlement Fund for the Class Representatives,
18             Attorneys’ Fees and Costs;
19                        iv.          Notify the Class that Administrative Expenses related to
20             the implementation of the Settlement will be paid from the Settlement
21             Fund;
22                         v.          Notify the Class of the time and place of the Fairness
23             Hearing; and
24                        vi.          Describe how the recipients of the Class Notice may
25             object to any of the relief requested and the rights of the parties to
26             discovery concerning such objections.
27                   B.          The Settling Parties have proposed the following manner of
28
     CASE NO. 16-CV-6794 AB (JCX)                    -8-             [PROPOSED] ORDER GRANTING
                                                            PRELIMINARY APPROVAL OF SETTLEMENT

                                                                                                  Exhibit 2
 Case 2:16-cv-06794-AB-JC Document 321-1 Filed 01/13/20 Page 42 of 66 Page ID
                                   #:26623



 1   communicating the notice to members of the Class, and the Court finds that such
 2   proposed manner is the best notice practicable under the circumstances, and directs
 3   that the Settlement Administrator shall by no later than sixty (60) days before the
 4   Fairness Hearing, cause the Class Notice, with such non-substantive modifications
 5   thereto as may be agreed upon by the Settling Parties, to be sent by electronic mail
 6   to all Class Members for whom the Settlement Administrator is provided a current
 7   email address and mailed, by first-class mail, postage prepaid, to the last known
 8   address of all Class Members for whom there is no current email address and for
 9   whom can be identified through commercially reasonable means. Defendants shall
10   cooperate with the Settlement Administrator by providing, in electronic format, the
11   names, addresses, email addresses (to the extent available), and social security
12   numbers of members of the Class. The names, addresses, email addresses (to the
13   extent available), and Social Security numbers or other unique identifiers obtained
14   in accordance with this Order shall be used solely for the purpose of providing
15   notice of this settlement and as required for purposes of tax withholding and
16   reporting, and for no other purpose.
17                C.     For any Class Notice returned as undeliverable, the Settlement
18   Administrator shall utilize the provided Social Security number to attempt to
19   determine the current address of the Class Member and shall mail notice to that
20   address.
21                D.     At or before the Fairness Hearing, Class Counsel or the
22   Settlement Administrator shall file with the Court a proof of timely compliance
23   with the foregoing requirements.
24                E.     The Court directs Class Counsel, no later than sixty (60) days
25   before the Fairness Hearing, to cause the Class Notice to be published on the
26   website identified in the Class Notice.
27       5.     Objections to Settlement: Any member of the Class who wishes to
28
     CASE NO. 16-CV-6794 AB (JCX)              -9-            [PROPOSED] ORDER GRANTING
                                                     PRELIMINARY APPROVAL OF SETTLEMENT

                                                                                            Exhibit 2
 Case 2:16-cv-06794-AB-JC Document 321-1 Filed 01/13/20 Page 43 of 66 Page ID
                                   #:26624



 1   object to the fairness, reasonableness or adequacy of the Settlement, to the Plan of
 2   Allocation, to any term of the Settlement Agreement, to the proposed award of
 3   attorneys’ fees and costs, or to any request for compensation for the Class
 4   Representatives must file an Objection in the manner set out in this Order.
 5                A.     A Class Member wishing to raise an objection to the Plan of
 6   Allocation, to any term of the Settlement Agreement, to the proposed award of
 7   attorneys’ fees and costs, or to any request for compensation for the Class
 8   Representatives must do the following: (A) file with the Court a statement of his,
 9   her, or its objection(s), specifying the reason(s), if any, for each such objection
10   made, including any legal support or evidence that such objector wishes to bring to
11   the Court’s attention or introduce in support of such objection; and (B) serve copies
12   of the objection and all supporting authorities or evidence to Class Counsel and
13   Defense Counsel. The addresses for filing objections with the Court and for service
14   of such objections on counsel for the parties to this matter are as follows:
15
                  Clerk of the Court
16                United States District Court for the Central District of California
17                350 West First Street
                  Los Angeles, CA 90012
18
19                SCHLICHTER BOGARD & DENTON, LLP
                  Attn: Northrop Grumman 401(k) Settlement
20                100 S. 4th Street, Suite 1200
21                St. Louis, MO 63102

22                MAYER BROWN LLP
23                Attn: Nancy G. Ross
                  71 S. Wacker Drive
24                Chicago, IL 60606
25                B.     The objector, or his, her, or its counsel (if any), must serve
26   copies of the objection(s) on the attorneys listed above and file it with the Court by
27   no later than thirty (30) days before the date of the Fairness Hearing.
28
     CASE NO. 16-CV-6794 AB (JCX)             -10-             [PROPOSED] ORDER GRANTING
                                                      PRELIMINARY APPROVAL OF SETTLEMENT

                                                                                              Exhibit 2
 Case 2:16-cv-06794-AB-JC Document 321-1 Filed 01/13/20 Page 44 of 66 Page ID
                                   #:26625



 1                C.     If an objector hires an attorney to represent him, her, or it for the
 2   purposes of making such objection pursuant to this paragraph, the attorney must
 3   serve a notice of appearance on the attorneys listed above and file it with the Court
 4   by no later than thirty (30) days before the date of the Fairness Hearing.
 5                D.     Failure to serve objections(s) on either the Court or counsel for
 6   the parties shall constitute a waiver of the objection(s). Any Class Member or other
 7   person who does not timely file and serve a written objection complying with the
 8   terms of this Order shall be deemed to have waived, and shall be foreclosed from
 9   raising, any objection to the Settlement, and any untimely objection shall be barred.
10                E.     Any party wishing to obtain discovery from any objector may,
11   but is not required to, serve discovery requests, including requests for documents
12   and notice of deposition not to exceed two (2) hours in length, on any objector
13   within ten (10) days of receipt of the objection and that any responses to discovery
14   or depositions must be completed within ten (10) days of the request being served
15   on the objector.
16                F.     Any party wishing to file a response to an objection must do so,
17   and serve the response on all parties, no later than ten (10) days before the Fairness
18   Hearing.
19       6.     Appearance at Fairness Hearing: Any objector who files and serves a
20   timely, written objection in accordance with the terms of this Order as set out in
21   Paragraph 5 above may also appear at the Fairness Hearing either in person or
22   through counsel retained at the objector’s expense. Objectors or their attorneys
23   intending to speak at the Fairness Hearing must serve a notice of intention to speak
24   setting forth, among other things, the name, address, and telephone number of the
25   objector (and, if applicable, the name, address, and telephone number of the
26   objector’s attorney) on Class Counsel and Defense Counsel (at the addresses set out
27   above) and file it with the Court by no later than thirty (30) days before the date of
28
     CASE NO. 16-CV-6794 AB (JCX)             -11-             [PROPOSED] ORDER GRANTING
                                                      PRELIMINARY APPROVAL OF SETTLEMENT

                                                                                              Exhibit 2
 Case 2:16-cv-06794-AB-JC Document 321-1 Filed 01/13/20 Page 45 of 66 Page ID
                                   #:26626



 1   the Fairness Hearing. Any objector (or objector’s attorney) who does not timely file
 2   and serve a notice of intention to appear in accordance with this paragraph shall not
 3   be permitted to speak at the Fairness Hearing.
 4       7.     Claim Form Deadline: All valid claim forms must be received by the
 5   Settlement Administrator with a postmark date or submitted online no later than
 6   ________________.
 7       8.     Service of Papers: Defense Counsel and Class Counsel shall promptly
 8   furnish each other with copies of all objections that come into their possession.
 9       9.     Effect of Termination of Settlement on this Order: This Order shall
10   become null and void, and shall be without prejudice to the rights of the Settling
11   Parties, all of whom shall be restored to their respective positions existing the day
12   before the Settlement Agreement Execution Date, if the Settlement is terminated in
13   accordance with the Settlement Agreement.
14       10.    Use of Order: This Order shall not be construed or used as an admission,
15   concession, or declaration by or against Defendants of any fault, wrongdoing,
16   breach, or liability or a waiver of any claims or defenses, including but not limited
17   to those as to the propriety of any amended pleadings or the propriety and scope of
18   class certification. This Order shall not be construed or used as an admission,
19   concession, or declaration by or against any Class Representative, or the Class that
20   their claims lack merit, or that the relief requested in the Class Action is
21   inappropriate, improper or unavailable. This Order shall not be construed or used as
22   a waiver by any party of any arguments, defenses, or claims he, she, or it may have.
23       11.    Continuance of Hearing: The Court may continue the Fairness Hearing
24   in its discretion without direct notice to the Class, other than by notice to Class
25   Counsel and Defense Counsel, and any Class Member wishing to appear should
26   check the Court’s docket three (3) days before the scheduled date of the Fairness
27   Hearing.
28
     CASE NO. 16-CV-6794 AB (JCX)             -12-             [PROPOSED] ORDER GRANTING
                                                      PRELIMINARY APPROVAL OF SETTLEMENT

                                                                                             Exhibit 2
 Case 2:16-cv-06794-AB-JC Document 321-1 Filed 01/13/20 Page 46 of 66 Page ID
                                   #:26627



 1
 2          IT IS SO ORDERED.

 3   DATED: ________________, 2020

 4
 5                                   André Birotte Jr.
 6                                   United States District Court Judge

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     CASE NO. 16-CV-6794 AB (JCX)     -13-            [PROPOSED] ORDER GRANTING
                                             PRELIMINARY APPROVAL OF SETTLEMENT

                                                                                  Exhibit 2
    Case 2:16-cv-06794-AB-JC Document 321-1 Filed 01/13/20 Page 47 of 66 Page ID
                                      #:26628

                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                                            Case No. 16-cv-6794 AB (JCx)
CLIFTON W. MARSHALL, et al.,
                                    Plaintiffs,
                                                            Judge André Birotte Jr.
v.


NORTHROP GRUMMAN CORPORATION, et al.,
                                    Defendants.


               NOTICE OF CLASS ACTION SETTLEMENT AND FAIRNESS HEARING
             Your legal rights might be affected if you are a member of the following class:
All persons, excluding Defendants and/or other individuals who are liable for the conduct described in the
complaint, who are or were participants or beneficiaries of the Northrop Grumman Savings Plan (the “Plan”) at
any time between September 9, 2010 and the date of judgment, and were affected by the conduct set forth in the
Complaint.
The Class Period is defined as September 9, 2010 through the date of entry of the Final Order approving the
settlement. The date of judgment in the Class definition refers to the entry of the Final Order. For purposes of
this Notice, if not defined herein, capitalized terms have the definitions in the Settlement Agreement, which is
incorporated herein by reference.
                      PLEASE READ THIS SETTLEMENT NOTICE CAREFULLY.
•    The Court has given its preliminary approval to a proposed settlement (the “Settlement”) of a class action
     lawsuit brought by certain participants in the Plan against Northrop Grumman Corporation, Northrop
     Grumman Savings Plan Administrative Committee, Northrop Grumman Savings Plan Investment
     Committee, Denise Peppard, Michael Hardesty, Kenneth L. Bedingfield, Kenneth N. Heintz, Prabu
     Natarajan, Mark A. Caylor, Mark Rabinowitz, Richard Boak, Debora Catsavas, Teri Herzog, Tiffany
     McConnell King, Christopher McGee, Gary McKenzie, Constance Soloway, Rajender Chandhok, Gloria
     Flach, James M. Myers, Sunil Navale, Eric Scholten, and Steven Spiegel (“Defendants”), alleging violations
     of the Employee Retirement Income Security Act (“ERISA”). of the Settlement will provide for the
     allocation of monies directly into the individual accounts of the Settlement Class who had Plan accounts
     during the Class Period with a balance greater than $0 as of December 31, 2019 (“Current Participants”).
     Class Members who are entitled to a distribution but who no longer had a Plan account with a balance greater
     than $0 as of December 31, 2019 (“Former Participants”) will receive their allocation in the form of a check
     mailed to their last known address or a rollover, if elected.
•    The terms and conditions of the Settlement are set forth in the Settlement Agreement dated January 13,
     2020. Capitalized terms used in this Settlement Notice but not defined in this Settlement Notice have the
     meanings assigned to them in the Settlement Agreement. The Settlement Agreement is available at
     www.2019northrop401ksettlement.com. Any amendments to the Settlement Agreement or any other
     settlement documents will be posted on that website. You should visit that website if you would like more
     information about the Settlement and any possible amendments to the Settlement Agreement or other
     changes, including changes to the Plan of Allocation, the date, time, or location of the Fairness Hearing, or
     other Court orders concerning the Settlement.
•    Your rights and options — and the deadlines to exercise them — are explained in this Settlement Notice.
•    The Court still has to decide whether to give its final approval to the Settlement. Payments under the
     Settlement will be made only if the Court finally approves the Settlement and that final approval is upheld
     in the event of any appeal.
•    A hearing on the final approval of the Settlement and for approval of the Class Representatives’ petition for
     Attorneys’ Fees and Costs and for Class Representatives’ Compensation will take place on XXXXXX, 2020,




                                                        1



                                                                                                                 Exhibit 3
         Case 2:16-cv-06794-AB-JC Document 321-1 Filed 01/13/20 Page 48 of 66 Page ID
                                           #:26629

          at XXXXX a.m., before Judge André Birotte Jr. in Courtroom 7B, United States Courthouse, 350 West First
          Street, Los Angeles, CA 90012.
     •    Any objections to the Settlement, to the petition for Attorneys’ Fees and Costs or to Class Representatives’
          Compensation, must be served in writing on Class Counsel and Defendants’ Counsel, as identified on page
          5 of this Settlement Notice.
     •    Further information regarding the litigation, the Settlement, and this Settlement Notice, including any
          changes to the terms of the Settlement and all orders of the Court regarding the Settlement, may be obtained
          at www.2019northrop401ksettlement.com.
          According to the Plan’s records, you are a Current Participant. If you believe that you meet the
       definition of a Former Participant, please contact the Settlement Administrator. Current Participants
     include both participants currently employed at Northrop Grumman Corp. and participants who are no
        longer employed by Northrop Grumman Corp. but continue to have an account balance in the Plan.

                     YOUR LEGAL RIGHTS AND OPTIONS UNDER THE SETTLEMENT:
                               Our records indicate that you are a Current Participant. If, however, you are a “Former
                               Participant” who participated in the Plan during the Class Period and on December 31, 2019
                               did not have a balance greater than $0, or are the beneficiary, alternate payee, or attorney-in-
 OUR RECORDS INDICATE          fact of such a person, then, unlike a Current Participant, you must return a Former
THAT YOU ARE A CURRENT         Participant Claim Form that is postmarked by XXXXXX, or completed online and filed
PARTICIPANT. YOU DO NOT        electronically through the website www.2019northrop401ksettlement.com, to receive a
NEED TO DO ANYTHING TO         check for your share of the Net Settlement Amount. If you are a Former Participant, and you
  PARTICIPATE IN THE           do not return the Former Participant Claim Form that is postmarked by XXXXXXX, or
      SETTLEMENT               submitted electronically by XXXXXX, you will forfeit your share of the Net Settlement
                               Amount. We have not included a claim form in your notice because Current Participants do
                               not need to submit a claim form, and our records indicate that you are a Current Participant.
                               However, if you believe you are a Former Participant, a claim form may be obtained by
                               accessing www.2019northrop401ksettlement.com.
                               If you wish to object to any part of the Settlement, you may (as discussed below) write to
    YOU CAN OBJECT
                               the Court and counsel about why you object to the Settlement. The Court has authorized the
    (NO LATER THAN
                               parties to seek discovery, including the production of documents and appearance at a
     XXXXX, 2020)
                               deposition, from any person who files an objection.
                               If you submit a written objection to the Settlement to the Court and counsel before the
                               deadline, you may attend the hearing about the Settlement and present your objections to the
   YOU CAN ATTEND A
                               Court. You may attend the hearing even if you do not file a written objection, but you will
  HEARING ON XXXXX
                               not be permitted to address the Court at the hearing if you do not notify the Court and
                               counsel of your intention to appear at the hearing by XXXXX, 2020.

     The Class Action
     The case is called Clifton Marshall, et al. v. Northrop Grumman Corp., et al, Case No. 16-6794 (the “Class
     Action”). It has been pending since September 2016. The Court supervising the case is the United States District
     Court for the Central District of California. The individuals who brought this suit are called Class
     Representatives, and the entities they sued are called Defendants. The Class Representatives are current and
     former participants in the Plan. The Defendants are Northrop Grumman Corporation, Northrop Grumman
     Savings Plan Administrative Committee, Northrop Grumman Savings Plan Investment Committee, Denise
     Peppard, Michael Hardesty, Kenneth L. Bedingfield, Kenneth N. Heintz, Prabu Natarajan, Mark A. Caylor, Mark
     Rabinowitz, Richard Boak, Debora Catsavas, Teri Herzog, Tiffany McConnell King, Christopher McGee, Gary
     McKenzie, Constance Soloway, Rajender Chandhok, Gloria Flach, James M. Myers, Sunil Navale, Eric
     Scholten, and Steven Spiegel. The Class Representatives’ claims are described below, and additional information
     about them is available at www.2019northrop401ksettlement.com.




                                                             2



                                                                                                                       Exhibit 3
      Case 2:16-cv-06794-AB-JC Document 321-1 Filed 01/13/20 Page 49 of 66 Page ID
                                        #:26630

      The Settlement
      After three years of litigation, the parties reached a settlement on XXXXX. Class Counsel filed this action on
      September 9, 2016. This action is related to a prior class action called In re Northrop Grumman Corporation
      ERISA Litigation, Case No. 06-6213 (C.D. Cal.) involving similar claims and allegations against some of the
      same defendants. This case was also settled in June 2017. Since the filing of the action, Class Counsel devoted
      substantial time and effort to support their underlying claims. The parties participated in two separate mediations
      and engaged in extensive settlement discussions over a period of seven months with the assistance of a private
      mediator. For those claims that were not dismissed during pretrial proceedings, they were scheduled for trial on
      October 15, 2019. On the first day of trial, the parties reached a tentative settlement on the claims.

      As part of the Settlement, a Qualified Settlement Fund of $12,375,000 will be established to resolve the Class
      Action. The Net Settlement Amount is $12,375,000 minus any Administrative Expenses, taxes, tax expenses,
      Court-approved Attorneys’ Fees and Costs, Class Representatives’ Compensation, and other approved expenses
      of the litigation. The Net Settlement Amount will be allocated to Class Members according to a Plan of
      Allocation to be approved by the Court.
      Statement Of Attorneys’ Fees and Costs Sought in the Class Action
      Class Counsel devoted thousands of hours bringing this action, pursuing it for more than three years, and have
      successfully cleared numerous obstacles since filing this action. Class Counsel defeated Defendants’ two
      motions to dismiss and their motion for summary judgment on certain claims, and also obtained class
      certification over Defendants’ opposition. In doing so, they advanced substantial costs for expert witnesses,
      document review, depositions, and other costs necessary to pursue the case. In total, Class Counsel have
      reviewed and analyzed over 350,000 of pages of documents produced in this litigation. Class Counsel took the
      risk of litigation and have not been paid for any of their time or for any of these costs throughout the time this
      case has been pending before the District Court. Class Counsel also has agreed to undertake the additional risk
      of paying half of the costs of the settlement process if the Settlement is not approved.
      Class Counsel will apply to the Court for payment of Attorneys’ Fees and Costs for their work in the case. The
      amount of fees (not including costs) that Class Counsel will request will not exceed one-third of the Settlement
      Amount, $4,125,000 in addition to no more than $450,000 in litigation costs. Class Counsel will not seek to
      receive any interest earned by the Qualified Settlement Fund, which will be added to the amount received by the
      Class. Any Attorneys’ Fees and Costs awarded by the Court to Class Counsel will be paid from the Qualified
      Settlement Fund.
      As is customary in class action cases, in which the Class Representatives have spent time and effort on the
      litigation, Class Counsel also will ask the Court to approve payments, not to exceed $25,000 each for six Class
      Representatives who took on the risk of litigation, sat for depositions, responded to discovery, devoted
      considerable time, and committed to spend the time necessary to bring the case to conclusion. Their activities
      also included assisting in the factual investigation of the case by Class Counsel, reviewing settlement
      negotiations, preparing for depositions, attending trial, and giving overall support to the case. Any Class
      Representatives’ Compensation awarded by the Court will be paid from the Qualified Settlement Fund.
      A full and formal application for Attorneys’ Fees and Costs and for Class Representatives’ Compensation will
      be filed with the Court and made available on the Settlement Website, www.2019northrop401ksettlement.com.
1. Why Did I Receive This Settlement Notice?
      The Court caused this Settlement Notice to be sent to you because Northrop Grumman’s records indicate that
      you may be a Class Member. If you fall within the definition of the Class, you have a right to know about the
      Settlement and about all of the options available to you before the Court decides whether to give its final approval
      to the Settlement. If the Court approves the Settlement, and after any objections and appeals are resolved, the
      Net Settlement Amount will be allocated among Class Members according to a Court-approved Plan of
      Allocation.



                                                               3



                                                                                                                       Exhibit 3
      Case 2:16-cv-06794-AB-JC Document 321-1 Filed 01/13/20 Page 50 of 66 Page ID
                                        #:26631

2. What Is The Class Action About?
      In the Class Action, Class Representatives claim that, during the Class Period, Defendants breached their
      fiduciary duties and engaged in prohibited transactions by distributing Plan assets to Northrop Grumman as
      payment for administrative services and investment-related services it provided to the Plan. Plaintiffs also claim
      that Defendants breached their fiduciary duties by maintaining active managers in the Plan’s Emerging Markets
      Equity Fund.
      Defendants have denied and continue to deny the claims and contentions of the Class Representatives, that they
      are liable at all to the Class, and that the Class or the Plan have suffered any harm or damage for which
      Defendants could or should be held responsible.
3. Why Is There A Settlement?
      The Court has not reached a final decision as to the Class Representatives’ claims. Instead, after more than three
      years of litigation, the Class Representatives and Defendants have agreed to the Settlement. The Settlement is
      the product of extensive negotiations between Class Counsel and Defendants’ counsel and multiple all-day
      sessions with a private mediator. The Settlement only was reached on the first date of trial in this case. The
      parties to the Settlement have taken into account the uncertainty and risks of litigation and have concluded that
      it is desirable to settle on the terms and conditions set forth in the Settlement Agreement. The Class
      Representatives and Class Counsel, who are experienced in this kind of matter, believe that the Settlement is
      best for all Class Members.
4. What Does The Settlement Provide?
      The Net Settlement Amount will be allocated to Class Members according to a Plan of Allocation to be approved
      by the Court. Class Members fall into two categories: Current Participants and Former Participants. Allocations
      to Current Participants who are entitled to a distribution under the Plan of Allocation will be made into their
      existing Plan accounts. Former Participants who are entitled to a distribution will receive their distribution as a
      check mailed to their last known address or, if they elect, as a rollover to a qualified retirement account.
      All Class Members and anyone claiming through them will fully release the Plan as well as Defendants and their
      “Released Parties” from “Released Claims.” The Released Parties include: (a) each Defendant, together with
      Maria Norman, (b) each such person or entity’s past, present, and future parent corporation(s), (c) each such
      person or entity’s past, present, and future affiliates, subsidiaries, divisions, joint ventures, predecessors,
      successors, successors-in-interest, and assigns, and (d) with respect to (a) through (c) above, all of their past,
      present, and future affiliates, subsidiaries, divisions, joint ventures, predecessors, successors, successors-in-
      interest, assigns, employee benefit plan fiduciaries (with the exception of the Independent Fiduciary),
      administrators, service providers, subcontractors, officers, directors, partners, agents, managers, members,
      employees, independent contractors, representatives, attorneys, administrators, fiduciaries, insurers, co-insurers,
      reinsurers, shareholders, accountants, auditors, advisors, consultants, trustees, associates, and all persons acting
      under, by, through, or in concert with any of them.
      The Released Claims include all claims that were asserted or might have been asserted in the Class Action or
      would be barred by the principle of res judicata had the claims asserted been fully litigated and resulted in final
      judgment; claims against Defendants’ insurers; and all claims relating to the implementation of the Settlement.
      This is only a summary of the Released Claims and not a binding description of the Released Claims. The actual
      governing release is found within the Settlement Agreement at www.2019northrop401ksettlement.com.
      Generally, the release means that Class Members will not have the right to sue the Defendants, the Plan, or the
      Released Parties for conduct during the Class Period arising out of or relating to the allegations in the Class
      Action.
      This is only a summary of the                    Settlement.    The    entire   Settlement    Agreement      is   at
      www.2019northrop401ksettlement.com.




                                                               4



                                                                                                                        Exhibit 3
      Case 2:16-cv-06794-AB-JC Document 321-1 Filed 01/13/20 Page 51 of 66 Page ID
                                        #:26632

5. How Much Will My Distribution Be?
      The amount, if any, that will be allocated to you will be based upon records maintained by the Plan’s
      recordkeeper, or, if on December 31, 2019, you either no longer had a Plan account or had a Plan account with
      no money in it, based upon your Former Participant Claim Form. Calculations regarding the individual
      distributions will be performed by the Settlement Administrator, whose determinations will be final and binding,
      pursuant to the Court-approved Plan of Allocation.
      To be eligible for a distribution from the Net Settlement Amount, you must either be a (1) “Current Participant”
      as defined on page 1 or (2) an “Authorized Former Participant” (a “Former Participant” as defined on page 1
      who submitted a completed, satisfactory Former Participant Claim Form that is postmarked or submitted
      electronically by the deadline), or (3) a beneficiary, alternate payee, or attorney-in-fact of persons identified in
      (1) or (2).
      The Net Settlement Amount shall be divided into two portions: (1) the Administrative Fee Portion (“Fee
      Portion”) shall be eighty percent (80%) of the Net Settlement Amount; and (2) the Emerging Markets Equity
      Fund Portion (“EM Fund Portion”) shall be twenty percent (20%) of the Net Settlement Amount. The Fee Portion
      will be allocated among Class Members as follows: a percentage of Fee Portion that is the product of the sum of
      the participant’s quarter-ending total account balances for each quarter from September 30, 2010 through
      December 31, 2013 divided by the sum of the quarter-ending net asset value of the Plan for each quarter during
      that period. The EM Fund Portion will be allocated among Class Members as follows: a percentage of the EM
      Fund Portion that is the product of the sum of the participant’s quarter-ending account balances invested in the
      EM Fund for each quarter from December 31, 2010 through December 31, 2014 divided by the sum of the
      quarter-ending net asset value of the EM Fund for each quarter during that period.
      No amount shall be distributed to a Class Member that is five dollars ($5.00) or less, because such an amount is
      de minimis and would cost more in processing than its value. The method of making these calculations is
      described in the Plan of Allocation, found in Article 6 of the Settlement Agreement and available at
      www.2019northrop401ksettlement.com.
      There are over 102,000 Class Members.
      Note that if you are an alternate payee pursuant to a Qualified Domestic Relations Order, your portion of the
      Settlement will be distributed pursuant to the terms of that order.
6. How Can I Receive My Distribution?
      Whether you need to submit a claim form to receive your distribution depends on whether you are considered a
      “Current Participant” or a “Former Participant.” According to Northrop Grumman’s records, you are a
      Current Participant. Therefore, you do not need to do anything to receive your share of the Settlement.
7. When Will I Receive My Distribution?
      The timing of the distribution of the Net Settlement Amount is conditioned on several matters, including the
      Court’s final approval of the Settlement and that approval becoming final and no longer subject to any appeals
      in any court. An appeal of the final approval may take several years. If the Settlement is approved by the Court,
      and there are no appeals, the Settlement distribution will likely not occur before late 2020.
      There Will Be No Payments Under The Settlement If The Settlement Agreement Is Terminated.
8. Can I Get Out Of The Settlement?
      No. The Class was certified under Federal Rule of Civil Procedure 23(b)(1). Therefore, as a Class Member, you
      are bound by any judgments or orders that are entered in the Class Action for all claims that were asserted in the
      Class Action or are otherwise included as Released Claims under the Settlement.
9. Do I Have A Lawyer In The Case?
     The Court has appointed the law firm Schlichter, Bogard & Denton, in St. Louis, Missouri, as Class Counsel in
     the Class Action. If you want to be represented by your own lawyer, you may hire one at your own expense.

                                                               5



                                                                                                                       Exhibit 3
     Case 2:16-cv-06794-AB-JC Document 321-1 Filed 01/13/20 Page 52 of 66 Page ID
                                       #:26633

10. How Will The Lawyers Be Paid?
      Class Counsel will file a petition for the award of Attorneys’ Fees and Costs. This petition will be considered at
      the Fairness Hearing. Class Counsel has agreed to limit their application for an award of Attorneys’ Fees and
      Costs to not more than $4,125,000 in fees and $450,000 in costs. The Court will determine what fees and costs
      will be approved.
11. How Do I Tell The Court If I Don’t Like The Settlement?
      If you are a Class Member, you can tell the Court that you do not agree with the Settlement or some part of it.
      To object, you must send the Court a written statement that you object to the Settlement in Clifton Marshall, et
      al. v. Northrop Grumman Corp., et al, Case No. 16-6794. Be sure to include your name, address, telephone
      number, signature, and a full explanation of why you object to the Settlement. Your written objection must be
      received by the Court no later than XXXXXX, 2020. The Court’s address is Clerk of the Court, United States
      District Court, Central District of California, 350 West First Street, Los Angeles, CA 90012. Your written
      objection also must be mailed to the lawyers listed below, no later than XXXXXX, 2020. Please note that the
      Court’s Order Granting Preliminary Approval of this Settlement provides that any party to the litigation may,
      but is not required to, serve discovery requests, including requests for documents and notice of deposition not to
      exceed two hours in length, on any objector. Any responses to discovery, or any depositions, must be completed
      within ten days of the request being served on the objector.
CLASS COUNSEL                                                     DEFENDANTS’ COUNSEL
SCHLICHTER, BOGARD & DENTON                                       Nancy G. Ross
Attn: Northrop Grumman 401(k) Settlement                          MAYER BROWN LLP
100 S. Fourth St., Suite 1200                                     71 S. Wacker Drive
St. Louis, MO 63102                                               Chicago, IL 60606
2019northrop401ksettlement@uselaws.com                            nross@mayerbrown.com
Tel: (314) 621-6115                                               Tel: (312) 701-8788
Fax: (314) 621-5934                                               Fax: (312) 706-8273

12. When And Where Will The Court Decide Whether To Approve The Settlement?
      The Court will hold a Fairness Hearing at XXX p.m. on XXXX, 2020, at the United States District Court for the
      Central District of California, Courtroom 7B, 350 West First Street, Los Angeles, CA 90012.
      At the Fairness Hearing, the Court will consider whether the Settlement is fair, reasonable, and adequate. If there
      are objections, the Court will consider them. After the Fairness Hearing, the Court will decide whether to give
      its final approval to the Settlement. The Court also will consider the petition for Class Counsel’s Attorneys’ Fees
      and Costs and any Class Representatives’ Compensation.
13. Do I Have To Attend The Fairness Hearing?
      No, but you are welcome to come at your own expense. If you send an objection, you do not have to come to the
      Court to talk about it. As long as you mailed your written objection on time, the Court will consider it when the
      Court considers whether to approve the Settlement as fair, reasonable and adequate. You also may pay your own
      lawyer to attend the Fairness Hearing, but such attendance is not necessary.
14. May I Speak At The Fairness Hearing?
      If you are a Class Member, you may ask the Court for permission to speak at the Fairness Hearing. To do so,
      you must send a letter or other paper called a “Notice of Intention to Appear at Fairness Hearing in Clifton
      Marshall, et al. v. Northrop Grumman Corp., et al, Case No. 16-6794.” Be sure to include your name, address,
      telephone number, and your signature. Your Notice of Intention to Appear must be mailed to the attorneys and
      filed with the Clerk of the Court, at the addresses listed in the Answer to Question No. 11, no later than
      XXXXX, 2020.



                                                              6



                                                                                                                     Exhibit 3
      Case 2:16-cv-06794-AB-JC Document 321-1 Filed 01/13/20 Page 53 of 66 Page ID
                                        #:26634

15. What Happens If I Do Nothing At All?
      If you are a “Current Participant” as defined on page 1, and do nothing, you will participate in the
      Settlement of the Class Action as described above in this Settlement Notice if the Settlement is approved.
      If you are a “Former Participant” as defined on page 1, and you do nothing, you will be bound by the Settlement
      of the Class Action as described above in this Settlement Notice if the Settlement is finally approved, BUT YOU
      WILL NOT RECEIVE ANY MONEY.
16. How Do I Get More Information?
      If you have general questions regarding the Settlement, you can visit this website:
      www.2019northrop401ksettlement.com, call 1-XXX-XXXX, or write to the Settlement Administrator at
      Northrop Grumman 401(k) Settlement Administrator, ____________________.




                                                            7



                                                                                                                  Exhibit 3
    Case 2:16-cv-06794-AB-JC Document 321-1 Filed 01/13/20 Page 54 of 66 Page ID
                                      #:26635

                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                                            Case No. 16-cv-6794 AB (JCx)
CLIFTON W. MARSHALL, et al.,
                                    Plaintiffs,
                                                            Judge André Birotte Jr.
v.


NORTHROP GRUMMAN CORPORATION, et al.,
                                    Defendants.


               NOTICE OF CLASS ACTION SETTLEMENT AND FAIRNESS HEARING
             Your legal rights might be affected if you are a member of the following class:
All persons, excluding Defendants and/or other individuals who are liable for the conduct described in the
complaint, who are or were participants or beneficiaries of the Northrop Grumman Savings Plan (the “Plan”) at
any time between September 9, 2010 and the date of judgment, and were affected by the conduct set forth in the
Complaint.
The Class Period is defined as September 9, 2010 through the date of entry of the Final Order approving the
settlement. The date of judgment in the Class definition refers to the entry of the Final Order. For purposes of
this Notice, if not defined herein, capitalized terms have the definitions in the Settlement Agreement, which is
incorporated herein by reference.
                      PLEASE READ THIS SETTLEMENT NOTICE CAREFULLY.
•    The Court has given its preliminary approval to a proposed settlement (the “Settlement”) of a class action
     lawsuit brought by certain participants in the Plan against Northrop Grumman Corporation, Northrop
     Grumman Savings Plan Administrative Committee, Northrop Grumman Savings Plan Investment
     Committee, Denise Peppard, Michael Hardesty, Kenneth L. Bedingfield, Kenneth N. Heintz, Prabu
     Natarajan, Mark A. Caylor, Mark Rabinowitz, Richard Boak, Debora Catsavas, Teri Herzog, Tiffany
     McConnell King, Christopher McGee, Gary McKenzie, Constance Soloway, Rajender Chandhok, Gloria
     Flach, James M. Myers, Sunil Navale, Eric Scholten, and Steven Spiegel (“Defendants”), alleging violations
     of the Employee Retirement Income Security Act (“ERISA”). of the Settlement will provide for the
     allocation of monies directly into the individual accounts of the Settlement Class who had Plan accounts
     during the Class Period with a balance greater than $0 as of December 31, 2019 (“Current Participants”).
     Class Members who are entitled to a distribution but who no longer had a Plan account with a balance greater
     than $0 as of December 31, 2019 (“Former Participants”) and who have submitted a completed, satisfactory
     Former Participant Claim Form that is postmarked by XXXXX will receive their allocation in the form of
     a check mailed to their last known address or a rollover, if elected.
•    The terms and conditions of the Settlement are set forth in the Settlement Agreement dated January 13,
     2020. Capitalized terms used in this Settlement Notice but not defined in this Settlement Notice have the
     meanings assigned to them in the Settlement Agreement. The Settlement Agreement is available at
     www.2019northrop401ksettlement.com. Any amendments to the Settlement Agreement or any other
     settlement documents will be posted on that website. You should visit that website if you would like more
     information about the Settlement and any possible amendments to the Settlement Agreement or other
     changes, including changes to the Plan of Allocation, the date, time, or location of the Fairness Hearing, or
     other Court orders concerning the Settlement.
•    Your rights and options — and the deadlines to exercise them — are explained in this Settlement Notice.
•    The Court still has to decide whether to give its final approval to the Settlement. Payments under the
     Settlement will be made only if the Court finally approves the Settlement and that final approval is upheld
     in the event of any appeal.
•    A hearing on the final approval of the Settlement and for approval of the Class Representatives’ petition for
     Attorneys’ Fees and Costs and for Class Representatives’ Compensation will take place on XXXXXX, 2020,



                                                        1



                                                                                                                 Exhibit 4
         Case 2:16-cv-06794-AB-JC Document 321-1 Filed 01/13/20 Page 55 of 66 Page ID
                                           #:26636

           at XXXXX a.m., before Judge André Birotte Jr. in Courtroom 7B, United States Courthouse, 350 West First
           Street, Los Angeles, CA 90012.
    •      Any objections to the Settlement, to the petition for Attorneys’ Fees and Costs or to Class Representatives’
           Compensation, must be served in writing on Class Counsel and Defendants’ Counsel, as identified on page
           5 of this Settlement Notice.
    •      Further information regarding the litigation, the Settlement, and this Settlement Notice, including any
           changes to the terms of the Settlement and all orders of the Court regarding the Settlement, may be obtained
           at www.2019northrop401ksettlement.com.
        According to the Plan’s records, you are a Former Participant. If you believe instead that you meet the
        definition of a Current Participant, please contact the Settlement Administrator. Former Participants
           are individuals who no longer had an account balance greater than $0 as of December 31, 2019.

                      YOUR LEGAL RIGHTS AND OPTIONS UNDER THE SETTLEMENT:
 OUR RECORDS INDICATE           The Plan’s records indicate that you are a Former Participant. You must return a Former
THAT YOU ARE A FORMER           Participant Claim Form that is postmarked by XXXXXX, or completed online and filed
PARTICIPANT. YOU MUST           electronically through the website www.2019northrop401ksettlement.com, in order to
 RETURN THE ENCLOSED            receive a check for your share of the Net Settlement Amount. If you are a Former
  FORMER PARTICIPANT            Participant, and you do not return the Former Participant Claim Form that is postmarked by
CLAIM FORM BY XXXX TO           XXXXXXX, or submitted electronically by XXXXXX, you will forfeit your share of the
   PARTICIPATE IN THE           Net Settlement Amount. A claim form also can be obtained by accessing
      SETTLEMENT                www.2019northrop401ksettlement.com.
                                If you wish to object to any part of the Settlement, you may (as discussed below) write to
   YOU CAN OBJECT
                                the Court and counsel about why you object to the Settlement. The Court has authorized the
   (NO LATER THAN
                                parties to seek discovery, including the production of documents and appearance at a
    XXXXX, 2020)
                                deposition, from any person who files an objection.
                                If you submit a written objection to the Settlement to the Court and counsel before the
                                deadline, you may attend the hearing about the Settlement and present your objections to the
  YOU CAN ATTEND A
                                Court. You may attend the hearing even if you do not file a written objection, but you will
 HEARING ON XXXXX
                                not be permitted to address the Court at the hearing if you do not notify the Court and
                                counsel of your intention to appear at the hearing by XXXXX, 2020.

    The Class Action
    The case is called Clifton Marshall, et al. v. Northrop Grumman Corp., et al, Case No. 16-6794 (the “Class
    Action”). It has been pending since September 2016. The Court supervising the case is the United States District
    Court for the Central District of California. The individuals who brought this suit are called Class
    Representatives, and the entities they sued are called Defendants. The Class Representatives are current and
    former participants in the Plan. The Defendants are Northrop Grumman Corporation, Northrop Grumman
    Savings Plan Administrative Committee, Northrop Grumman Savings Plan Investment Committee, Denise
    Peppard, Michael Hardesty, Kenneth L. Bedingfield, Kenneth N. Heintz, Prabu Natarajan, Mark A. Caylor, Mark
    Rabinowitz, Richard Boak, Debora Catsavas, Teri Herzog, Tiffany McConnell King, Christopher McGee, Gary
    McKenzie, Constance Soloway, Rajender Chandhok, Gloria Flach, James M. Myers, Sunil Navale, Eric
    Scholten, and Steven Spiegel. The Class Representatives’ claims are described below, and additional information
    about them is available at www.2019northrop401ksettlement.com.
    The Settlement
    After three years of litigation, the parties reached a settlement on XXXXX. Class Counsel filed this action on
    September 9, 2016. This action is related to a prior class action called In re Northrop Grumman Corporation
    ERISA Litigation, Case No. 06-6213 (C.D. Cal.) involving similar claims and allegations against some of the
    same defendants. This case was also settled in June 2017. Since the filing of the action, Class Counsel devoted
    substantial time and effort to support their underlying claims. The parties participated in two separate mediations
    and engaged in extensive settlement discussions over a period of seven months with the assistance of a private


                                                              2



                                                                                                                      Exhibit 4
      Case 2:16-cv-06794-AB-JC Document 321-1 Filed 01/13/20 Page 56 of 66 Page ID
                                        #:26637

      mediator. For those claims that were not dismissed during pretrial proceedings, they were scheduled for trial on
      October 15, 2019. On the first day of trial, the parties reached a tentative settlement on the claims.

      As part of the Settlement, a Qualified Settlement Fund of $12,375,000 will be established to resolve the Class
      Action. The Net Settlement Amount is $12,375,000 minus any Administrative Expenses, taxes, tax expenses,
      Court-approved Attorneys’ Fees and Costs, Class Representatives’ Compensation, and other approved expenses
      of the litigation. The Net Settlement Amount will be allocated to Class Members according to a Plan of
      Allocation to be approved by the Court.
      Statement Of Attorneys’ Fees and Costs Sought in the Class Action
      Class Counsel devoted thousands of hours bringing this action, pursuing it for more than three years, and have
      successfully cleared numerous obstacles since filing this action. Class Counsel defeated Defendants’ two
      motions to dismiss and their motion for summary judgment on certain claims, and also obtained class
      certification over Defendants’ opposition. In doing so, they advanced substantial costs for expert witnesses,
      document review, depositions, and other costs necessary to pursue the case. In total, Class Counsel have
      reviewed and analyzed over 350,000 of pages of documents produced in this litigation. Class Counsel took the
      risk of litigation and have not been paid for any of their time or for any of these costs throughout the time this
      case has been pending before the District Court. Class Counsel also has agreed to undertake the additional risk
      of paying half of the costs of the settlement process if the Settlement is not approved.
      Class Counsel will apply to the Court for payment of Attorneys’ Fees and Costs for their work in the case. The
      amount of fees (not including costs) that Class Counsel will request will not exceed one-third of the Settlement
      Amount, $4,125,000 in addition to no more than $450,000 in litigation costs. Class Counsel will not seek to
      receive any interest earned by the Qualified Settlement Fund, which will be added to the amount received by the
      Class. Any Attorneys’ Fees and Costs awarded by the Court to Class Counsel will be paid from the Qualified
      Settlement Fund.
      As is customary in class action cases, in which the Class Representatives have spent time and effort on the
      litigation, Class Counsel also will ask the Court to approve payments, not to exceed $25,000 each for six Class
      Representatives who took on the risk of litigation, sat for depositions, responded to discovery, devoted
      considerable time, and committed to spend the time necessary to bring the case to conclusion. Their activities
      also included assisting in the factual investigation of the case by Class Counsel, reviewing settlement
      negotiations, preparing for depositions, attending trial, and giving overall support to the case. Any Class
      Representatives’ Compensation awarded by the Court will be paid from the Qualified Settlement Fund.
      A full and formal application for Attorneys’ Fees and Costs and for Class Representatives’ Compensation will
      be filed with the Court and made available on the Settlement Website, www.2019northrop401ksettlement.com.
1. Why Did I Receive This Settlement Notice?
      The Court caused this Settlement Notice to be sent to you because Northrop Grumman’s records indicate that
      you may be a Class Member. If you fall within the definition of the Class, you have a right to know about the
      Settlement and about all of the options available to you before the Court decides whether to give its final approval
      to the Settlement. If the Court approves the Settlement, and after any objections and appeals are resolved, the
      Net Settlement Amount will be allocated among Class Members according to a Court-approved Plan of
      Allocation.
2. What Is The Class Action About?
      In the Class Action, Class Representatives claim that, during the Class Period, Defendants breached their
      fiduciary duties and engaged in prohibited transactions by distributing Plan assets to Northrop Grumman as
      payment for administrative services and investment-related services it provided to the Plan. Plaintiffs also claim




                                                               3



                                                                                                                       Exhibit 4
     Case 2:16-cv-06794-AB-JC Document 321-1 Filed 01/13/20 Page 57 of 66 Page ID
                                       #:26638

      that Defendants breached their fiduciary duties by maintaining active managers in the Plan’s Emerging Markets
      Equity Fund.
      Defendants have denied and continue to deny the claims and contentions of the Class Representatives, that they
      are liable at all to the Class, and that the Class or the Plan have suffered any harm or damage for which
      Defendants could or should be held responsible.
3. Why Is There A Settlement?
      The Court has not reached a final decision as to the Class Representatives’ claims. Instead, after more than three
      years of litigation, the Class Representatives and Defendants have agreed to the Settlement. The Settlement is
      the product of extensive negotiations between Class Counsel and Defendants’ counsel and multiple all-day
      sessions with a private mediator. The Settlement only was reached on the first date of trial in this case. The
      parties to the Settlement have taken into account the uncertainty and risks of litigation and have concluded that
      it is desirable to settle on the terms and conditions set forth in the Settlement Agreement. The Class
      Representatives and Class Counsel, who are experienced in this kind of matter, believe that the Settlement is
      best for all Class Members.
4. What Does The Settlement Provide?
      The Net Settlement Amount will be allocated to Class Members according to a Plan of Allocation to be approved
      by the Court. Class Members fall into two categories: Current Participants and Former Participants. Allocations
      to Current Participants who are entitled to a distribution under the Plan of Allocation will be made into their
      existing Plan accounts. Former Participants who are entitled to a distribution will receive their distribution as a
      check mailed to their last known address or, if they elect, as a rollover to a qualified retirement account.
      All Class Members and anyone claiming through them will fully release the Plan as well as Defendants and their
      “Released Parties” from “Released Claims.” The Released Parties include: (a) each Defendant, together with
      Maria Norman, (b) each such person or entity’s past, present, and future parent corporation(s), (c) each such
      person or entity’s past, present, and future affiliates, subsidiaries, divisions, joint ventures, predecessors,
      successors, successors-in-interest, and assigns, and (d) with respect to (a) through (c) above, all of their past,
      present, and future affiliates, subsidiaries, divisions, joint ventures, predecessors, successors, successors-in-
      interest, assigns, employee benefit plan fiduciaries (with the exception of the Independent Fiduciary),
      administrators, service providers, subcontractors, officers, directors, partners, agents, managers, members,
      employees, independent contractors, representatives, attorneys, administrators, fiduciaries, insurers, co-insurers,
      reinsurers, shareholders, accountants, auditors, advisors, consultants, trustees, associates, and all persons acting
      under, by, through, or in concert with any of them.
      The Released Claims include all claims that were asserted or might have been asserted in the Class Action or
      would be barred by the principle of res judicata had the claims asserted been fully litigated and resulted in final
      judgment; claims against Defendants’ insurers; and all claims relating to the implementation of the Settlement.
      This is only a summary of the Released Claims and not a binding description of the Released Claims. The actual
      governing release is found within the Settlement Agreement at www.2019northrop401ksettlement.com.
      Generally, the release means that Class Members will not have the right to sue the Defendants, the Plan, or the
      Released Parties for conduct during the Class Period arising out of or relating to the allegations in the Class
      Action.
      This is only a summary of the                    Settlement.    The    entire   Settlement    Agreement      is   at
      www.2019northrop401ksettlement.com.
5. How Much Will My Distribution Be?
      The amount, if any, that will be allocated to you will be based upon records maintained by the Plan’s
      recordkeeper, or, if on December 31, 2019, you either no longer had a Plan account or had a Plan account with
      no money in it, based upon your Former Participant Claim Form. Calculations regarding the individual
      distributions will be performed by the Settlement Administrator, whose determinations will be final and binding,
      pursuant to the Court-approved Plan of Allocation.

                                                               4



                                                                                                                        Exhibit 4
      Case 2:16-cv-06794-AB-JC Document 321-1 Filed 01/13/20 Page 58 of 66 Page ID
                                        #:26639

      To be eligible for a distribution from the Net Settlement Amount, you must either be a (1) “Current Participant”
      as defined on page 1 or (2) an “Authorized Former Participant” (a “Former Participant” as defined on page 1
      who submitted a completed, satisfactory Former Participant Claim Form that is postmarked or submitted
      electronically by the deadline), or (3) a beneficiary, alternate payee, or attorney-in-fact of persons identified in
      (1) or (2).

      The Net Settlement Amount shall be divided into two portions: (1) the Administrative Fee Portion (“Fee
      Portion”) shall be eighty percent (80%) of the Net Settlement Amount; and (2) the Emerging Markets Equity
      Fund Portion (“EM Fund Portion”) shall be twenty percent (20%) of the Net Settlement Amount. The Fee Portion
      will be allocated among Class Members as follows: a percentage of Fee Portion that is the product of the sum of
      the participant’s quarter-ending total account balances for each quarter from September 30, 2010 through
      December 31, 2013 divided by the sum of the quarter-ending net asset value of the Plan for each quarter during
      that period. The EM Fund Portion will be allocated among Class Members as follows: a percentage of the EM
      Fund Portion that is the product of the sum of the participant’s quarter-ending account balances invested in the
      EM Fund for each quarter from December 31, 2010 through December 31, 2014 divided by the sum of the
      quarter-ending net asset value of the EM Fund for each quarter during that period.
      No amount shall be distributed to a Class Member that is five dollars ($5.00) or less, because such an amount is
      de minimis and would cost more in processing than its value. The method of making these calculations is
      described in the Plan of Allocation, found in Article 6 of the Settlement Agreement and available at
      www.2019northrop401ksettlement.com.
      There are over 102,000 Class Members.
      Note that if you are an alternate payee pursuant to a Qualified Domestic Relations Order, your portion of the
      Settlement will be distributed pursuant to the terms of that order.
6. How Can I Receive My Distribution?
      Whether you need to submit a claim form to receive your distribution depends on whether you are considered a
      “Current Participant” or a “Former Participant.” According to Northrop Grumman’s records, you are a
      Former Participant. Therefore, you need to return your Claim Form or submit your claim online to
      receive your share of the Settlement.
7. When Will I Receive My Distribution?
      The timing of the distribution of the Net Settlement Amount is conditioned on several matters, including the
      Court’s final approval of the Settlement and that approval becoming final and no longer subject to any appeals
      in any court. An appeal of the final approval may take several years. If the Settlement is approved by the Court,
      and there are no appeals, the Settlement distribution will likely not occur before late 2020.
      There Will Be No Payments Under The Settlement If The Settlement Agreement Is Terminated.
8. Can I Get Out Of The Settlement?
      No. The Class was certified under Federal Rule of Civil Procedure 23(b)(1). Therefore, as a Class Member, you
      are bound by any judgments or orders that are entered in the Class Action for all claims that were asserted in the
      Class Action or are otherwise included as Released Claims under the Settlement.
9. Do I Have A Lawyer In The Case?
     The Court has appointed the law firm Schlichter, Bogard & Denton, in St. Louis, Missouri, as Class Counsel in
     the Class Action. If you want to be represented by your own lawyer, you may hire one at your own expense.
10. How Will The Lawyers Be Paid?
      Class Counsel will file a petition for the award of Attorneys’ Fees and Costs. This petition will be considered at
      the Fairness Hearing. Class Counsel has agreed to limit their application for an award of Attorneys’ Fees and



                                                               5



                                                                                                                       Exhibit 4
     Case 2:16-cv-06794-AB-JC Document 321-1 Filed 01/13/20 Page 59 of 66 Page ID
                                       #:26640

      Costs to not more than $4,125,000 in fees and $450,000 in costs. The Court will determine what fees and costs
      will be approved.
11. How Do I Tell The Court If I Don’t Like The Settlement?
      If you are a Class Member, you can tell the Court that you do not agree with the Settlement or some part of it.
      To object, you must send the Court a written statement that you object to the Settlement in Clifton Marshall, et
      al. v. Northrop Grumman Corp., et al, Case No. 16-6794. Be sure to include your name, address, telephone
      number, signature, and a full explanation of why you object to the Settlement. Your written objection must be
      received by the Court no later than XXXXXX, 2020. The Court’s address is Clerk of the Court, United States
      District Court, Central District of California, 350 West First Street, Los Angeles, CA 90012. Your written
      objection also must be mailed to the lawyers listed below, no later than XXXXXX, 2020. Please note that the
      Court’s Order Granting Preliminary Approval of this Settlement provides that any party to the litigation may,
      but is not required to, serve discovery requests, including requests for documents and notice of deposition not to
      exceed two hours in length, on any objector. Any responses to discovery, or any depositions, must be completed
      within ten days of the request being served on the objector.
CLASS COUNSEL                                                     DEFENDANTS’ COUNSEL
SCHLICHTER, BOGARD & DENTON                                       Nancy G. Ross
Attn: Northrop Grumman 401(k) Settlement                          MAYER BROWN LLP
100 S. Fourth St., Suite 1200                                     71 S. Wacker Drive
St. Louis, MO 63102                                               Chicago, IL 60606
2019northrop401ksettlement@uselaws.com                            nross@mayerbrown.com
Tel: (314) 621-6115                                               Tel: (312) 701-8788
Fax: (314) 621-5934                                               Fax: (312) 706-8273

12. When And Where Will The Court Decide Whether To Approve The Settlement?
      The Court will hold a Fairness Hearing at XXX p.m. on XXXX, 2020, at the United States District Court for the
      Central District of California, Courtroom 7B, 350 West First Street, Los Angeles, CA 90012.
      At the Fairness Hearing, the Court will consider whether the Settlement is fair, reasonable, and adequate. If there
      are objections, the Court will consider them. After the Fairness Hearing, the Court will decide whether to give
      its final approval to the Settlement. The Court also will consider the petition for Class Counsel’s Attorneys’ Fees
      and Costs and any Class Representatives’ Compensation.
13. Do I Have To Attend The Fairness Hearing?
      No, but you are welcome to come at your own expense. If you send an objection, you do not have to come to the
      Court to talk about it. As long as you mailed your written objection on time, the Court will consider it when the
      Court considers whether to approve the Settlement as fair, reasonable and adequate. You also may pay your own
      lawyer to attend the Fairness Hearing, but such attendance is not necessary.
14. May I Speak At The Fairness Hearing?
      If you are a Class Member, you may ask the Court for permission to speak at the Fairness Hearing. To do so,
      you must send a letter or other paper called a “Notice of Intention to Appear at Fairness Hearing in Clifton
      Marshall, et al. v. Northrop Grumman Corp., et al, Case No. 16-6794.” Be sure to include your name, address,
      telephone number, and your signature. Your Notice of Intention to Appear must be mailed to the attorneys and
      filed with the Clerk of the Court, at the addresses listed in the Answer to Question No. 11, no later than
      XXXXX, 2020.
15. What Happens If I Do Nothing At All?
      If you are a “Current Participant” as defined on page 1, and do nothing, you will participate in the
      Settlement of the Class Action as described above in this Settlement Notice if the Settlement is approved.



                                                              6



                                                                                                                     Exhibit 4
      Case 2:16-cv-06794-AB-JC Document 321-1 Filed 01/13/20 Page 60 of 66 Page ID
                                        #:26641

      If you are a “Former Participant” as defined on page 1, and you do nothing, you will be bound by the Settlement
      of the Class Action as described above in this Settlement Notice if the Settlement is finally approved, BUT YOU
      WILL NOT RECEIVE ANY MONEY.
16. How Do I Get More Information?
      If you have general questions regarding the Settlement, you can visit this website:
      www.2019northrop401ksettlement.com, call 1-XXX-XXXX, or write to the Settlement Administrator at
      Northrop Grumman 401(k) Settlement Administrator, ____________________.




                                                            7



                                                                                                                  Exhibit 4
Case 2:16-cv-06794-AB-JC Document 321-1 Filed 01/13/20 Page 61 of 66 Page ID
                                  #:26642



 1
 2
 3
 4
 5
 6
 7                   UNITED STATES DISTRICT COURT
 8                  CENTRAL DISTRICT OF CALIFORNIA

 9   CLIFTON W. MARSHALL, et al.,       Case No. 16-CV-6794 AB (JCx)
10                        Plaintiffs,   [PROPOSED] ORDER GRANTING
     v.                                 FINAL APPROVAL OF
11                                      SETTLEMENT
     NORTHROP GRUMMAN
12   CORPORATION, et al.,               Date:
                                        Time:
13                        Defendants.   Courtroom 7B – 7th Floor
14
                                        Hon. André Birotte Jr.
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                                          Exhibit 5
 Case 2:16-cv-06794-AB-JC Document 321-1 Filed 01/13/20 Page 62 of 66 Page ID
                                   #:26643



 1      Upon consideration of the Settling Parties’ Joint Motion for Final Approval of
 2   the Settlement of this action (the “Class Action”) in accordance with the terms of a
 3   Class Action Settlement Agreement dated January 13, 2020, (the “Settlement
 4   Agreement”), the Court hereby orders and adjudges as follows:
 5         1.     For purposes of this Final Order and Judgment, all capitalized terms
 6   used herein have the Definitions in the Settlement Agreement, which is
 7   incorporated herein by reference.
 8         2.     In accordance with the Court’s Orders, and as determined by this
 9   Court previously, notice was timely distributed by first-class or electronic mail to
10   all Class Members who could be identified with reasonable effort, and notice was
11   published on the website maintained by Class Counsel. In addition, in accordance
12   with the Class Action Fairness Act, 28 U.S.C. §1711, et seq., notice was provided
13   to the Attorneys General for each of the states in which a Class Member resides, the
14   Attorney General of the United States, and the United States Secretary of Labor.
15         3.     The form and methods of notifying the Class of the terms and
16   conditions of the proposed Settlement Agreement met the requirements of Rule
17   23(c)(2) of the Federal Rules of Civil Procedure, any other applicable law, and due
18   process, and constituted the best notice practicable under the circumstances. Due
19   and sufficient notices of the fairness hearing and the rights of all Class Members
20   have been provided to all people, powers and entities entitled to notice.
21         4.     All requirements of the Class Action Fairness Act, 28 U.S.C. §1711, et
22   seq., have been met.
23         5.     Class Members had the opportunity to be heard on all issues regarding
24   the resolution and release of their claims by submitting objections to the Settlement
25   Agreement to the Court.
26         6.     Each and every Objection to the Settlement is overruled with
27   prejudice.
28
          CASE NO. 16-CV-6794 AB (JCX)        -1-        [PROPOSED] ORDER GRANTING FINAL
                                                                 APPROVAL OF SETTLEMENT

                                                                                            Exhibit 5
     Case 2:16-cv-06794-AB-JC Document 321-1 Filed 01/13/20 Page 63 of 66 Page ID
                                       #:26644



 1           7.     The motion for final approval of the Settlement Agreement (Doc. ___)
 2     is hereby GRANTED, the Settlement of the Class Action is APPROVED as fair,
 3     reasonable and adequate to the Northrop Grumman Savings Plan (the “Plan”) and
 4     the Class, and the Settling Parties are hereby directed to take the necessary steps to
 5     effectuate the terms of the Settlement Agreement.
 6           8.     The operative complaint and all claims asserted at any point in the
 7     litigation, whether by Class Representatives on their own behalf or on behalf of the
 8     Class, or derivatively to secure relief for the Plan, are hereby dismissed with
 9     prejudice and without costs to any of the Settling Parties other than as provided for
10     in the Settlement Agreement.
11           9.     The Plan, the Class Representatives, and the Class Members (and their
12     respective heirs, beneficiaries, executors, administrators, estates, successors, assigns
13     agents and attorneys) on behalf of themselves and on behalf of the Plan, hereby
14     fully, finally, and forever settle, release, relinquish, waive and discharge
15     Defendants, the Plan, and all Released Parties from the Released Claims, regardless
16     of whether or not such Class Members have executed and delivered a Former
17     Participant Claim Form, whether or not such Class members qualify for a
18     distribution under the terms of the Settlement Agreement, whether or not such
19     Class Members have filed an objection to the Settlement or to any application by
20     Class Counsel for an award of Attorneys’ Fees and Costs, and whether or not the
21     objections to the Settlement Agreement or claims for distribution of such Class
22     Members have been approved or allowed. However, nothing herein releases claims
23     of any Released Party or the Plan against any other Released Party for claims for, or
24     arising out of, insurance coverage against their insurers.
25           10.    The Class Members and the Plan acting individually or together, or in
26     combination with others, are hereby barred from suing or seeking to institute,
27     maintain, prosecute, argue, or assert in any action or proceeding (including but not
28
      CASE NO. 16-CV-6794 AB (JCX)               -2-        [PROPOSED] ORDER GRANTING FINAL
                                                                    APPROVAL OF SETTLEMENT

                                                                                                Exhibit 5
     Case 2:16-cv-06794-AB-JC Document 321-1 Filed 01/13/20 Page 64 of 66 Page ID
                                       #:26645



 1     limited to an IRS determination letter proceeding, a Department of Labor
 2     proceeding, an arbitration or a proceeding before any state insurance or other
 3     department or commission), any cause of action, demand, or claim on the basis of,
 4     connected with, or arising out of or substantially related to, any of the Released
 5     Claims. Nothing herein shall preclude any action to enforce the terms of the
 6     Settlement Agreement in accordance with the procedures set forth in the Settlement
 7     Agreement.
 8           11.    Class Counsel, the Class Representatives, the Class Members, or the
 9     Plan may hereafter discover facts in addition to or different from those that they
10     know or believe to be true with respect to the Released Claims. Such facts, if
11     known by them, might have affected the decision to settle with Defendants, the Plan
12     and the Released Parties or the decision to release, relinquish, waive, and discharge
13     the Released Claims, or might have affected the decision of a Class Member not to
14     object to the Settlement. Notwithstanding the foregoing, each Class Representative,
15     Class Member and the Plan has hereby fully, finally and forever settled, released,
16     relinquished, waived and discharged any and all Released Claims, and each Class
17     Representative.
18           12.    The Class Representatives, Class Members and the Plan hereby settle,
19     release, relinquish, waive and discharge any and all rights or benefits they may now
20     have, or in the future may have, under any law relating to the releases of unknown
21     claims, including without limitation, Section 1542 of the California Civil Code,
22     which provides: “A general release does not extend to claims that the creditor or
23     releasing party does not know or suspect to exist in his or her favor at the time of
24     executing the release and that, if known by him or her, would have materially
25     affected his or her settlement with the debtor or released party.” The Class
26     Representatives, Class Members and the Plan with respect to the Released Claims
27     also hereby waive any and all provisions, rights and benefits conferred by any law
28
      CASE NO. 16-CV-6794 AB (JCX)              -3-        [PROPOSED] ORDER GRANTING FINAL
                                                                   APPROVAL OF SETTLEMENT

                                                                                              Exhibit 5
 Case 2:16-cv-06794-AB-JC Document 321-1 Filed 01/13/20 Page 65 of 66 Page ID
                                   #:26646



 1   or any State or territory within the United States or any foreign country, or any
 2   principle of common law, which is similar, comparable or equivalent in substance
 3   to Section 1542 of the California Civil Code.
 4          13.   The Court finds that it has subject matter jurisdiction over the claims
 5   herein and personal jurisdiction over Class Members herein under with the
 6   provisions of ERISA, and expressly retains that jurisdiction for purposes of
 7   enforcing this Final Order and the Settlement Agreement. Any motion to enforce
 8   paragraphs 8 through 12 of this Final Order or the Settlement Agreement, including
 9   by way of injunction, may be filed in this Court, and the provisions of the
10   Settlement Agreement and/or this Final Order may also be asserted by way of an
11   affirmative defense or counterclaim in response to any action that is asserted to
12   violate the Settlement Agreement.
13          14.   Each Class Member shall hold harmless Defendants, Defense Counsel,
14   the Released Parties, and the Plan for any claims, liabilities, attorneys’ fees and
15   expenses arising from the allocation of the Gross Settlement Amount or Net
16   Settlement Amount and for all tax liability and associated penalties and interest as
17   well as related attorneys’ fees and expenses.
18          15.   The Settlement Administrator shall have final authority to determine
19   the share of the Net Settlement Amount to be allocated to each Current Participant
20   and each Authorized Former Participant.
21          16.   The Settlement Administrator has the sole and exclusive discretion to
22   determine, with respect to payments or distributions to Authorized Former
23   Participants, all questions not addressed in or resolved by the Settlement
24   Agreement, including whether a Former Participant Claim Form should be accepted
25   by the Settlement Administrator in the first instance.
26          17.   With respect to any matters that arise concerning distributions to
27   Current Participants (after allocation decisions have been made by the Settlement
28
     CASE NO. 16-CV-6794 AB (JCX)             -4-        [PROPOSED] ORDER GRANTING FINAL
                                                                 APPROVAL OF SETTLEMENT

                                                                                            Exhibit 5
 Case 2:16-cv-06794-AB-JC Document 321-1 Filed 01/13/20 Page 66 of 66 Page ID
                                   #:26647



 1   Administrator in its sole discretion), all questions not resolved by the Settlement
 2   Agreement shall be resolved by the Plan Fiduciary under the applicable law and
 3   governing Plan terms. The Plan Fiduciary shall not have any liability with respect
 4   to any questions it resolves regarding distributions beyond that provided for in
 5   applicable law and governing Plan terms.
 6          18.   Within twenty-one (21) calendar days following the issuance of all
 7   settlement payments to Class Members, as provided by Paragraph 4.1.12 of the
 8   Settlement Agreement, the Settlement Administrator shall prepare and provide to
 9   Class Counsel, and Defense Counsel and the Plan Fiduciary a list of each person
10   who was issued a settlement payment and the amount of such payment.
11       Upon entry of this Order, all Class Members and the Plan shall be bound by the
12   Settlement Agreement and by this Final Order.
13
14          IT IS SO ORDERED.

15   DATED: ________________, 2020

16
17                                          André Birotte Jr.
18                                          United States District Court Judge

19
20
21
22
23
24
25
26
27
28
     CASE NO. 16-CV-6794 AB (JCX)             -5-        [PROPOSED] ORDER GRANTING FINAL
                                                                 APPROVAL OF SETTLEMENT

                                                                                           Exhibit 5
